--------------------------------------------------------------------------------

EXHIBIT 10.1


EXECUTION COPY
 
 
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
by and among
 
MEDIWARE INFORMATION SYSTEMS, INC.,
 
INTEGRATED MARKETING SOLUTIONS, LLC,
 
T.J.C. INVESTMENTS, INC.,
 
S.M.C., INC.,
 
TODD COLLINS
 
and
 
SCOTT CECCORULLI
 
 

--------------------------------------------------------------------------------

 
Dated: October 16, 2007


--------------------------------------------------------------------------------




ARTICLE I  SALE AND PURCHASE OF ASSETS
1
     
1.1.           
Agreement to Purchase and Sell
1
1.2.
Purchased Assets
2
1.3.
Excluded Assets
3
1.4.
Name Following the Closing
3
1.5.
Certain Consents to Assignment
3
   
ARTICLE II  PURCHASE PRICE; ALLOCATION
3
     
2.1.
Calculation of Purchase Price
3
2.2.
Determination of Estimated Initial Purchase Price
4
2.3.
Determination of Initial Purchase Price.
4
2.4.
Incremental Revenue Payment.
5
2.5.
Escrow Amount
7
2.6.
Allocation of Purchase Price
7
   
ARTICLE III  ASSUMPTION OF LIABILITIES
8
     
3.1.
Liabilities to be Assumed by Buyer
8
3.2.
Liabilities of Seller Not Assumed
8
   
ARTICLE IV  CLOSING
8
     
4.1.
Closing Date
8
4.2.
Payment of Estimated Initial Purchase Price
8
4.3.
Buyer’s Additional Deliveries
9
4.4.
Seller’s Deliveries
9
4.5.
Further Assurances
10
   
ARTICLE V  REPRESENTATIONS AND WARRANTIES OF SELLER, THE MEMBERS AND THE
PRINCIPALS
11
     
5.1.
Organization of Seller
11
5.2.
Authorization, Execution and Enforceability
11
5.3.
Absence of Restrictions and Conflicts
11
5.4.
Interests in Other Entities
12
5.5.
Ownership of Assets and Related Matters.
12
5.6.
Financial Statements; Undisclosed Liabilities
13
5.7.
Operations Since Balance Sheet Date
13
5.8.
Legal Proceedings
13
5.9.
Licenses, Permits and Compliance with Law
14
5.10.
Assumed Contracts
14
5.11.
Taxes
14
5.12.
Employees
14
5.13.
Employee Benefit Plans
15
5.14.
Labor Relations
16
5.15.
Insurance
16
5.16.
Intellectual Property.
16
5.17.
Code Quality.
22

 

--------------------------------------------------------------------------------


 
5.18.          
Transactions with Affiliates
22
5.19.
Customer Relations
23
5.20.
Nondisclosed Payments; Ethical Practices
23
5.21.
Brokers, Finders and Investment Bankers
23
5.22.
Disclosure
23
   
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER
24
     
6.1.
Organization, Power and Good Standing
24
6.2.
Authority
24
6.3.
No Violation
24
6.4.
Disclosure
24
6.5.
Seller Customers
24
   
ARTICLE VII  ACTION PRIOR TO THE CLOSING DATE
25
     
7.1.
Access to Information
25
7.2.
Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters.
25
7.3.
Consents of Third Parties
26
7.4.
Merger of the Subsidiary
26
7.5.
Operations Prior to the Closing Date
26
7.6.
Non-Solicitation
26
   
ARTICLE VIII  INDEMNIFICATION
26
     
8.1.
Indemnification of Buyer
26
8.2.
Indemnification of Seller
27
8.3.
Method of Asserting Claims
28
8.4.
Nature and Survival of Representations
29
8.5.
Injunctive and Other Relief
29
   
ARTICLE IX  CONFIDENTIAL INFORMATION; NON-COMPETITION
29
     
9.1.
Definitions
29
9.2.
Trade Secrets and Confidential Information.
30
9.3.
Noncompetition.
30
9.4.
Severability
31
   
ARTICLE X  ADDITIONAL COVENANTS AND AGREEMENTS
31
     
10.1.
Employee Matters
31
10.2.
Public Announcements
31
10.3.
Access to Properties and Records.
31
10.4.
Payment of Debts
32
10.5.
Right of Offset
32
   
ARTICLE XI  CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
32
     
11.1.
No Misrepresentation or Breach of Covenants and Warranties
33
11.2.
No Changes or Destruction of Property
33

 

--------------------------------------------------------------------------------


 
11.3.          
No Restraint or Litigation
33
11.4.
Necessary Consents
33
   
ARTICLE XII  CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
33
     
12.1.
No Misrepresentation or Breach of Covenants and Warranties
33
12.2.
No Restraint or Litigation
33
   
ARTICLE XIII  TERMINATION
34
     
13.1.
Termination
34
13.2.
Notice of Termination
34
13.3.
Effect of Termination.
34
   
ARTICLE XIV  GENERAL PROVISIONS
34
     
14.1.
Waiver of Terms
35
14.2.
Amendment of Agreement
35
14.3.
Payment of Expenses
35
14.4.
Contents of Agreement, Parties in Interest, Assignment
35
14.5.
Notices
35
14.6.
Severability
36
14.7.
Schedules and Exhibits
36
14.8.
Counterparts
36
14.9.
Headings
36
14.10.
Governing Law; Jurisdiction
36
14.11.
Waiver of Jury Trial
36
14.12.
Dispute Resolution.
37

 

--------------------------------------------------------------------------------




SCHEDULES


Schedule
Title
   
1.3(e)
Excluded Assets
   
2.3(g)
Pro-Rated Expenses
   
2.4
Additional Products and Services
   
5.3
Restrictions and Conflicts
   
5.5(a)
Real Property Leases
   
5.5(b)
Personal Property Leases
   
5.5(e)
Receivables
   
5.6
Financial Statements; Undisclosed Liabilities
   
5.7
Operations Since Balance Sheet Date
   
5.8
Legal Proceedings
   
5.9
Permits
   
5.10
Assumed Contracts
   
5.12
Seller Personnel
   
5.13
Employee Benefit Plans
   
5.14
Labor Relations
   
5.15
Insurance
   
5.16(e)
Owned Intellectual Property
   
5.16(k)
Licenses of Intellectual Property by Seller
   
5.16(l)
Licenses of Intellectual Property to Seller
   
5.17(a)
Open Source Software
   
5.18
Transactions with Affiliates
   
5.19
Customer Relations
   
10.1
Employee List

 

--------------------------------------------------------------------------------



EXHIBITS


Exhibit
Title
   
A
Escrow Agreement
   
B
Form of Bill of Sale
   
C
Form of General Assignment
   
D
Form of Assignment and Assumption Agreement
   
E-1
Form of Collins Employment Agreement
   
E-2
Form of Ceccorulli Employment Agreement
   
F
Form of Legal Opinion

 

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT, dated October 16, 2007, by and among Mediware
Information Systems, Inc., a New York corporation (“Buyer”); Integrated
Marketing Solutions, LLC, a Maryland limited liability company (“Seller”);
T.J.C. Investments, Inc., a Maryland corporation (“TJC”); S.M.C. Inc., a
Maryland corporation (“SMC”, and together with TJC, each, a “Member” and,
collectively, the “Members”); Todd Collins (“Collins”) and Scott Ceccorulli
(“Ceccorulli”, and together with Collins, each, a “Principal” and, collectively,
the “Principals”).


R E C I T A L S


A.           Seller is engaged in the business of blood center recruitment,
operational software and related services (the “Business”), operating from its
primary business location at 108 Water Street, 3rd Floor, Baltimore, Maryland,
and from its business location at 7800 Belfort Parkway, Suite 291, Jacksonville,
Florida;


B.           The Members own beneficially and of record over 89% of the issued
and outstanding membership interests of Seller;


C.           Collins owns beneficially and of record 100% of the issued and
outstanding shares of TJC;


D.           Ceccorulli and his spouse (“Mrs. Ceccorulli”) collectively own
beneficially and of record 100% of the issued and outstanding shares of SMC; and


E.           Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, on a going concern basis, substantially all of the assets, properties
and business of Seller related to the Business, all on the terms and subject to
the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and in consideration of the foregoing recitals
and the mutual covenants, warranties, representations and conditions contained
in this Agreement, it is hereby agreed as follows:


ARTICLE I


SALE AND PURCHASE OF ASSETS


1.1.           Agreement to Purchase and Sell.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined in Section 4.1),
Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, all of the assets, properties, rights
and business as a going concern as of the Closing Date, of whatever kind or
nature and wherever situated or located and whether reflected on Seller’s books
and records or previously written-off or otherwise not shown on Seller’s books
and records, of Seller (other than the Excluded Assets (as defined in
Section 1.3)).  All of said assets, properties, rights and business (other than
the Excluded Assets) are collectively referred to in this Agreement as the
“Purchased Assets”.  All of the Purchased Assets shall be sold to Buyer free and
clear of any Liens (as defined in Section 5.5(d)).


--------------------------------------------------------------------------------



1.2.           Purchased Assets.  The Purchased Assets shall include the
following items:


(a)           all furniture, fixtures, equipment (including office equipment),
machinery, parts, computer hardware, automobiles and trucks, inventory,
supplies, parts and all other tangible personal property of Seller (“Tangible
Assets”);


(b)           all leasehold interests and leasehold improvements created by all
leases, including capitalized leases, of personal property under which Seller is
a lessee or lessor;


(c)           all trade accounts receivable, notes receivable, negotiable
instruments and chattel paper;


(d)           all deposits and rights with respect thereto in connection with
the Business and all rebates due from vendors;


(e)           subject to Section 1.5, all contracts, claims and rights (and
benefits arising therefrom) relating to or arising out of the Business, and all
rights against suppliers under warranties covering any of the Tangible Assets;


(f)           all sales orders and sales contracts, purchase orders and purchase
contracts, quotations and bids generated by the operation of the Business;


(g)           all Intellectual Property (as defined in Section 5.16);


(h)           subject to Section 1.5, all license agreements, distribution
agreements, sales representative agreements, service agreements, supply
agreements, franchise agreements, computer software agreements and technical
service agreements;


(i)           all customer lists, customer records and information relating to
the Business;


(j)           all books and records relating to the Business, including
blueprints, drawings and other technical papers, payroll, employee benefit,
accounts receivable and payable, inventory, maintenance and asset history
records, ledgers and books of original entry, all insurance records and Permit
files;


(k)           all rights in connection with prepaid expenses, advances and
credits with respect to the Purchased Assets;


(l)           all sales and promotional materials, catalogues and advertising
literature relating to the Business;


(m)           all transferable Permits (as defined in Section 5.9); and


(n)           all lock boxes relating to the Business to which Seller’s account
debtors remit payments.

2

--------------------------------------------------------------------------------



1.3.           Excluded Assets.  Notwithstanding anything to the contrary set
forth herein, the term “Purchased Assets” shall not mean or include the
following assets, properties and rights of Seller (collectively, the “Excluded
Assets”):


(a)           all cash on hand and in banks and cash equivalents;


(b)           any Permit that is not transferable to Buyer;


(c)           the organizational documents, minute books and other books and
records related to the formation of Seller or the Subsidiary (as defined in
Section 5.4);


(d)           any rights relating to, or proceeds from the sale of the book
authored by Collins, tentatively titled “Blood 101”; and


(e)           such other assets as may be listed on Schedule 1.3(e) hereto.


1.4.           Name Following the Closing.  Immediately following the Closing,
Seller shall amend its Articles of Organization so as to change its name to
“IMSLITE” or such other name which is not, in the judgment of Buyer acting
reasonably, confusingly similar to the name “Integrated Marketing Solutions”,
and none of Seller, the Members, the Principals or any of their respective
affiliates, successors or assigns shall thereafter use such name or other names
acquired by Buyer hereunder or names confusingly similar thereto.


1.5.           Certain Consents to Assignment.  To the extent that the
assignment of any right or agreement the benefit of which is to be acquired by
Buyer pursuant to this Agreement shall require the consent of any other party,
and Buyer shall have waived the obtaining of such consent prior to the Closing,
this Agreement shall not constitute a contract to assign or assume the same
until such consent is obtained.  If any such consent is not obtained, (a) this
Agreement shall not constitute or be deemed to be a contract to assign or assume
the same if an attempted assignment without such consent, approval or waiver
would constitute a breach of such right or agreement or create in any party
thereto the right or power to cancel or terminate such right or agreement, (b)
Seller, the Members and the Principals will cooperate with Buyer in any
reasonable arrangement requested by Buyer designed to provide to Buyer the
benefit, monetary or otherwise, of Seller’s rights under such right or
agreement, including enforcement of any and all rights of Seller against the
other party thereto arising out of a breach or cancellation thereof by such
other party; provided that Buyer agrees to indemnify Seller, the Members and the
Principals against all costs (including attorneys fees) and damages arising out
of such arrangement subject to any rights Buyer may have arising out of any
breach by Seller, Members and/or Principals of any representation and warranty
contained in Article IV relating to such right or agreement, and (c) with
respect to any Real Property Lease set forth on Schedule 5.5(a) for which Buyer
has waived the obtaining of a required consent, Buyer shall indemnify and hold
harmless Seller, the Members and the Principals against any and all costs and
damages, associated with their respective continuing obligations under any such
Real Property Lease.


ARTICLE II


PURCHASE PRICE; ALLOCATION


2.1.           Calculation of Purchase Price.  The purchase price (the “Purchase
Price”) for the Purchased Assets shall be an amount equal to:

3

--------------------------------------------------------------------------------



(a)           $5,275,000, plus (or minus) the amount (if any) by which the
Closing Working Capital (as determined in accordance with Section 2.3) is
greater than (or less than) $233,329 (as adjusted, the “Initial Purchase
Price”), plus,


(b)           an Incremental Revenue Payment (as defined in Section 2.4) of up
to $575,000, payable in accordance with Section 2.4.


2.2.           Determination of Estimated Initial Purchase Price.  At least two
business days prior to the Closing Date, Seller shall deliver to Buyer a
certificate executed on behalf of Seller by the President of Seller, dated the
date of its delivery, stating that there has been conducted under the
supervision of such officer a review of all relevant information and data then
available and setting forth Seller’s best good faith estimate of the Initial
Purchase Price (the “Estimated Initial Purchase Price”), including an estimate
of the Closing Working Capital (as defined in Section 2.3(a)) that such officer
anticipates based upon the most recent available financial statements will be
reflected on the Closing Statement prepared in accordance with Section
2.3.  Such Estimated Initial Purchase Price shall be subject to approval by
Buyer.


2.3.           Determination of Initial Purchase Price.


(a)           Within 30 days following the Closing Date, Buyer shall prepare and
deliver to Seller a statement (the “Preliminary Closing Statement”) setting
forth (i) the Working Capital (as defined below) as of the Closing Date (the
“Closing Working Capital”) and (ii) the Initial Purchase Price.


(b)           Seller may review such statement and, within 10 days after the
date of such receipt, may deliver to Buyer a certificate setting forth its
objections to those items and amounts reflected in the Preliminary Closing
Statement, together with a summary of the reasons therefor and calculations
which, in its view, are necessary to eliminate such objections.  Any items and
amounts not identified and properly objected to by Seller in such certificate of
objection shall be deemed to have been agreed to by Seller.  If Seller fails to
deliver such certificate of objection within such 10 day period, the Preliminary
Closing Statement shall be deemed to have been accepted and agreed to by Seller
in the form in which it was delivered by Buyer and shall be final and binding
upon the parties as the “Closing Statement” for purposes of this Agreement, and
the determination of the Closing Working Capital and the Initial Purchase Price
set forth therein shall be final and binding as the “Closing Working Capital”
and the “Initial Purchase Price” for purposes of this Agreement.


(c)           If Seller duly delivers a certificate of objection pursuant to
Section 2.3(b), Buyer and Seller shall use their reasonable efforts to resolve
by written agreement (the “Agreed Working Capital Adjustments”), no later than
10 days following Buyer’s receipt of such certificate, the disputed items or
amounts identified in such certificate.  If Buyer and Seller reach agreement in
writing on such disputed items or amounts, the Preliminary Closing Statement as
adjusted by the Agreed Working Capital Adjustments shall be final and binding as
the “Closing Statement” for purposes of this Agreement, and the determination of
the Closing Working Capital and the Initial Purchase Price set forth therein
shall be final and binding as the “Closing Working Capital” and the “Initial
Purchase Price” for purposes of this Agreement.


(d)           If any objections raised by Seller are not resolved by Agreed
Working Capital Adjustments within the 10 day period referred to in
Section 2.3(c), then Buyer and Seller shall promptly submit the objections that
are then unresolved to an accounting firm which is reasonably acceptable to
Buyer and Seller and which has no material relationship with Buyer, Seller or
their respective Affiliates or other material conflict (the “Accounting Firm”)
and the Accounting Firm shall be directed by Buyer and Seller to resolve the
unresolved objections (based solely on the presentations by Buyer and by Seller
as to whether any disputed items or amounts had been determined in a manner
consistent with GAAP and its consideration of only those items or amounts in the
Preliminary Closing Statement as to which Seller has objected) as promptly as
practicable and to deliver written notice to each of Buyer and Seller setting
forth its resolution of the disputed items or amounts.  The Preliminary Closing
Statement, after giving effect to any Agreed Working Capital Adjustments and to
the resolution of disputed matters by the Accounting Firm, shall be final and
binding as the “Closing Statement” for purposes of this Agreement, and the
determination of the Closing Working Capital and the Initial Purchase Price set
forth therein shall be final and binding as the “Closing Working Capital” and
the “Initial Purchase Price” for purposes of this Agreement.

4

--------------------------------------------------------------------------------



(e)           The parties hereto shall make available to Buyer, Seller and, if
applicable, the Accounting Firm, such books, records and other information
(including work papers) as any of the foregoing may reasonably request to
prepare or review the Preliminary Closing Statement or any matters submitted to
the Accounting Firm.  The fees and expenses of the Accounting Firm hereunder
shall be paid 50% by Buyer and 50% by Seller.


(f)           If the Estimated Initial Purchase Price is greater than the
Initial Purchase Price, Seller, the Members and the Principals shall, within 10
business days after the Closing Statement is finalized pursuant to this
Section 2.3, make payment by wire transfer to Buyer in immediately available
funds of the amount of such difference, together with interest at a rate of 7%
per annum from the Closing Date to the date of such payment.  If the Estimated
Initial Purchase Price is less than the Initial Purchase Price, Buyer shall,
within 10 business days after the Closing Statement is finalized pursuant to
this Section 2.3, make payment by wire transfer to Seller in immediately
available funds of the amount of such difference, together with interest at a
rate of 7% per annum from the Closing Date to the date of such payment.


(g)           For purposes of this Agreement, “Working Capital” means, as of any
date of determination, the excess of the total current assets of Seller included
in the Purchased Assets as of such date over the total current liabilities of
Seller included in the Assumed Liabilities, determined in accordance with GAAP
on a basis consistent with the methodologies, practices and principles used in
the preparation of the Financial Statements (except as otherwise provided in
this definition and without regard to any purchase accounting adjustments
arising out of the transactions contemplated hereby).  In determining the amount
of such total current assets and total current liabilities hereunder, (i) all
accounting entries shall be taken into account regardless of their amount and
all known errors and omissions corrected; (ii) all proper adjustments shall be
made; (iii) the value of accounts receivable shall (A) be reduced by the amount
of a customary reserve for uncollectible accounts and (B) exclude any accounts
receivable from any Affiliates (as defined in Section 5.18) of any of Seller,
the Members or the Principals; (iv) deferred tax assets shall be excluded from
the determination of total current assets; (v) accrued expenses shall exclude
amounts owed to the Members, the Principals or any Affiliates of the Members or
the Principals; and (vi) the items set forth in Schedule 2.3(g) shall be
pro-rated as of the Closing Date.


2.4.           Incremental Revenue Payment.


(a)           As promptly as practicable following the completion of the Buyer’s
annual audit for the fiscal year ended June 30, 2008, but in no event later than
September 30, 2008, Buyer shall prepare and deliver to Seller a report (the
“Preliminary Revenue Report”) setting forth the amount of revenues recognized by
Buyer, in accordance with Buyer’s revenue recognition policies which are in
accordance with the provisions of the American Institute of Certified Public
Accountants Statement of Position (“SOP”) 97-2, "Software Revenue Recognition"
as amended by SOP No. 98-4, SOP 98-9 and clarified by Staff Accounting Bulletin
(“SAB”) 101, SAB No. 104 and Emerging Issues Task Force 00-21 applied in each
case in a manner consistent with GAAP, during the period beginning July 1, 2007,
and ending on June 30, 2008 (the “Period”) with respect to sales of (i) the
products and services sold by the Business as of the Closing Date and (ii) the
products or services described on Schedule 2.4 hereto.  Buyer shall provide, as
reasonably requested by Seller from time to time during the Period, but no more
frequently than once per calendar quarter, progress reports setting forth the
amount of revenues recognized by Buyer as of the date of the request.

5

--------------------------------------------------------------------------------



(b)           Seller may review such report and, within 10 days after the date
of such receipt, may deliver to Buyer a certificate setting forth its objections
to those items and amounts reflected in the Preliminary Revenue Report, together
with a summary of the reasons therefor and calculations which, in its view, are
necessary to eliminate such objections.  Any items and amounts not identified
and properly objected to by Seller in such certificate of objection shall be
deemed to have been agreed to by Seller.  If Seller fails to deliver such
certificate of objection within such 10 day period, the Preliminary Revenue
Report shall be deemed to have been accepted and agreed to by Seller in the form
in which it was delivered by Buyer and shall be final and binding upon the
parties, and the determination of the amount of revenue set forth therein shall
be final and binding as the “Revenue Report” for purposes of this Agreement.


(c)           If Seller duly delivers a certificate of objection pursuant to
Section 2.4(b), Buyer and Seller shall use their reasonable efforts to resolve
by written agreement (the “Agreed Adjustments”), no later than 10 days following
Buyer’s receipt of such certificate, the disputed items or amounts identified in
such certificate.  If Buyer and Seller reach agreement in writing on such
disputed items or amounts, the Preliminary Revenue Report as adjusted by the
Agreed Adjustments shall be final and binding as the “Revenue Report” for
purposes of this Agreement.


(d)           If any objections raised by Seller are not resolved by Agreed
Adjustments within the 10 day period referred to in Section 2.4(c), then Buyer
and Seller shall promptly submit the objections that are then unresolved to the
Accounting Firm (as defined in Section 2.3(d)) and the Accounting Firm shall be
directed by Buyer and Seller to resolve the unresolved objections (based solely
on the presentations by Buyer and by Seller as to whether any disputed items or
amounts had been determined in a manner consistent with GAAP and its
consideration of only those items or amounts in the Preliminary Revenue Report
as to which Seller has objected) as promptly as practicable and to deliver
written notice to each of Buyer and Seller setting forth its resolution of the
disputed items or amounts.  The Preliminary Revenue Report, after giving effect
to any Agreed Adjustments and to the resolution of disputed matters by the
Accounting Firm, shall be final and binding as the “Revenue Report” for purposes
of this Agreement.


(e)           The parties hereto shall make available to Buyer, Seller and, if
applicable, the Accounting Firm, such books, records and other information
(including work papers) as any of the foregoing may reasonably request to
prepare or review the Preliminary Revenue Report or any matters submitted to the
Accounting Firm.  The fees and expenses of the Accounting Firm hereunder shall
be paid 50% by Buyer and 50% by Seller.

6

--------------------------------------------------------------------------------



(f)           Promptly (but not later than 10 days) after the Revenue Report is
finalized pursuant to this Section 2.4, Buyer shall pay to Seller an amount
equal to:


(i)           $300,000, if the revenue reflected in the Revenue Report is
greater than $3,100,000, but less than $3,250,000;


(ii)           $368,750, if the revenue reflected in the Revenue Report is
greater than $3,250,000, but less than $3,500,000;


(iii)           $437,500, if the revenue reflected in the Revenue Report is
greater than $3,500,000, but less than $3,750,000;


(iv)           $506,250, if the revenue reflected in the Revenue Report is
greater than $3,750,000, but less than $4,000,000; or


(v)           $575,000, if the revenue reflected in the Revenue Report is equal
to or greater than $4,000,000.


Any payment required to be made by Buyer to Seller pursuant to this
Section 2.4(f) shall be referred to herein as the “Incremental Revenue
Payment.”  Notwithstanding the foregoing, if Buyer terminates either Principal
with no Cause (as defined in the Employment Agreements) prior to June 30, 2007,
Buyer shall pay to Seller, in accordance with this Section 2.4, $575,000 (as the
Incremental Revenue Payment) whether or not the $4,000,000 revenue target is
achieved.


2.5.           Escrow Amount.  Concurrently with the execution of this
Agreement, Buyer shall pay $200,000 (the “Escrow Amount”) in cash by wire
transfer of immediately available funds to Gordon, Feinblatt, Rothman,
Hoffberger, & Hollander, LLC (the “Escrow Agent”) to be held pursuant to the
terms of the Escrow Agreement attached hereto as Exhibit A, to be executed as of
the date hereof.  The Escrow Amount shall be held in accordance with the terms
of the Escrow Agreement for the satisfaction of any claim relating to
termination of this Agreement by Seller in accordance with Section 13.1(d);
provided, however, that concurrently with the Closing, Buyer and Seller shall
jointly instruct the Escrow Agent to distribute to Seller the Escrow Amount as a
portion of the Initial Purchase Price.


2.6.           Allocation of Purchase Price.  The Purchase Price shall be
allocated approximately 97% among the Purchased Assets and 3% to the covenants
described in Article IX, subject to a final analysis by Buyer’s independent
valuation expert.  The parties agree that the allocations set forth in this
Section 2.6 shall be used by them and respected for all purposes including,
without limitation, income tax purposes, if in conformance with the rules and
regulations of the Internal Revenue Code of 1986, as amended (the “Code”), and
that the parties shall follow such allocations for all reporting purposes
including, without limitation, Form 8594 to be filed pursuant to the
Code.  Notwithstanding the foregoing, if Buyer shall determine, following
consultation with its independent valuation expert, that more than 4% of the
Purchase Price shall be allocated to the covenants described in Article IX,
Buyer shall reimburse each of Seller, the Members and the Principals for any
taxes such party incurs in excess of those it would have paid had 4% of the
Purchase Price been allocated to the covenants described in Article IX.

7

--------------------------------------------------------------------------------



ARTICLE III


ASSUMPTION OF LIABILITIES


3.1.           Liabilities to be Assumed by Buyer.  At the Closing, Buyer shall
assume and agree to perform and discharge when and as due the following
liabilities and obligations, as the same may exist at or accrue following the
Closing Date, and no others (the “Assumed Liabilities”):


(a)           all liabilities of Seller with respect to the Business to the
extent such liabilities are reflected on the Balance Sheet (as defined in
Section 5.6);


(b)           all liabilities of Seller with respect to the Business arising in
the ordinary course of the Business since the Balance Sheet Date (as defined in
Section 5.6) to the extent such liabilities are included as part of the Closing
Working Capital (as defined in Section 2.3); and


(c)           all liabilities and obligations of Seller to be paid or performed
after the Closing Date arising in the ordinary course of the Business pursuant
to any of the Assumed Contracts, except (i) to the extent such liabilities and
obligations, but for a breach or default by Seller, would have been paid,
performed or otherwise discharged on or prior to the Closing Date or (ii) to the
extent the same arise out of Seller’s, Members’ or Principals’ breach of
contract, breach of warranty, tort, infringement or violation of law.


3.2.           Liabilities of Seller Not Assumed.  Except as specifically
provided in Section 3.1 hereof, Buyer shall not assume, or in any way become
liable for, any liabilities or obligations of Seller, the Members, the
Principals or the Business of any kind or nature, whether accrued, absolute,
contingent or otherwise, or whether due or to become due, or otherwise, whether
known or unknown, arising out of events, transactions or facts which shall have
occurred, arisen or existed on or prior to the Closing Date (the “Excluded
Liabilities”), which liabilities and obligations, if ever in existence, shall
continue to be liabilities and obligations of Seller, the Members or the
Principals, as the case may be.


ARTICLE IV


CLOSING


4.1.           Closing Date.  The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Barack
Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison Street, Suite 3900,
Chicago, Illinois or at such other place as is mutually agreeable to Buyer and
Seller, at 10:00 a.m. local time on October 31, 2007, or such other date and
time as is mutually agreeable to Buyer and Seller (the “Closing Date”).  The
Closing shall be deemed to have become effective as of the close of business on
the Closing Date.


4.2.           Payment of Estimated Initial Purchase Price.  At the Closing,


(a)           Buyer shall pay to Seller the Estimated Initial Purchase Price (as
defined in Section 2.2), net of the Escrow Amount, by wire transfer of
immediately available funds to a bank account in the United States specified by
Seller in writing to Buyer at least two business days prior to the Closing; and

8

--------------------------------------------------------------------------------



(b)           Buyer and Seller shall jointly instruct the Escrow Agent to
distribute to Seller the Escrow Amount as a portion of the Initial Purchase
Price.


4.3.           Buyer’s Additional Deliveries.  Subject to fulfillment or waiver
of the conditions set forth in Article XI, at the Closing, Buyer shall deliver
to Seller all of the following:


(a)           a certificate of the secretary or an assistant secretary of Buyer,
dated the Closing Date, in form and substance reasonably satisfactory to Seller,
as to: (i) the resolutions of the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby; and (ii) the incumbency and signature of the officer(s) of
Buyer executing this Agreement;


(b)           the certificate of Buyer contemplated by Section 12.1, duly
executed by an authorized officer of Buyer;


(c)           Employment Agreements in the form attached hereto as Exhibits E1
and E2 with respect to Collins and Ceccorulli, duly executed by Buyer; and


(d)           the Assignment and Assumption Agreement (as defined in
Section 4.4(i)) duly executed by Buyer.


4.4.           Seller’s Deliveries.  Subject to fulfillment or waiver of the
conditions set forth in Article XII, at the Closing, Seller shall deliver to
Buyer all of the following:


(a)           a copy of the Articles of Organization of Seller certified as of a
recent date by the Secretary of State of the State of Maryland;


(b)           a certificate of good standing of Seller issued as of a recent
date by the Secretary of State of the State of Maryland;


(c)           a certificate of good standing of Seller issued as of a recent
date by the Secretary of State of the State of Florida;


(d)           a certificate of the President of Seller, dated the Closing Date,
in form and substance reasonably satisfactory to Buyer, as to: (i) no amendments
to the Articles of Organization of Seller since a specified date; (ii) the
Limited Liability Company Agreement of Seller; (iii) the resolutions of the
Members of Seller authorizing the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and (iv) incumbency and
signature of the officer of Seller executing this Agreement;


(e)           the certificates of Seller, the Members and the Principals
contemplated by Sections 11.1 and 11.2, duly executed by Seller, each Member and
each Principal;


(f)           a Certificate of Merger, accepted and certified by the Department
of Assessments and Taxation of the State of Maryland, reflecting the merger of
the Subsidiary with and into Seller, as contemplated by Section 7.4;


(g)           the Bill of Sale, in the form attached hereto as Exhibit B (the
“Bill of Sale”) duly executed by Seller;

9

--------------------------------------------------------------------------------



(h)           the General Assignment, in the form attached hereto as Exhibit C
(the “General Assignment”) duly executed by Seller;


(i)           the Assignment and Assumption Agreement, in the form attached
hereto as Exhibit D (the “Assignment and Assumption Agreement”) duly executed by
Seller;


(j)           all consents, waivers or approvals obtained by Seller with respect
to the Purchased Assets or the consummation of the transactions contemplated by
this Agreement;


(k)           Employment Agreements in the form attached hereto as Exhibits E1
and E2, duly executed by Collins and Ceccorulli;


(l)           certificates of title or origin (or like documents) with respect
to any equipment included in the Purchased Assets for which a certificate of
title or origin is required in order to transfer title;


(m)           assignments, in recordable form, with respect to each of the
Copyrights, Patents, and trademarks included in the Purchased Assets, duly
executed by Seller and in form and substance reasonably satisfactory to Buyer;


(n)           evidence, in form and substance reasonably satisfactory to Buyer,
of the release of all Liens on the Purchased Assets;


(o)           an opinion of Seller’s legal counsel, dated the Closing Date, in
the form of Exhibit F hereto;


(p)           tax clearance certificates from the State of Maryland and the
State of Florida, as applicable, which show that Buyer is not required to
withhold any portion of the Purchase Price to satisfy any unpaid tax liabilities
of Seller; and


(q)           such other bills of sale, assignments and other instruments of
transfer or conveyance as Buyer may reasonably request or as may be otherwise
necessary to evidence and effect the sale, assignment, transfer, conveyance and
delivery of the Purchased Assets to Buyer.


4.5.           Further Assurances.  If at any time after the Closing Date Buyer
shall consider or be advised that any further deeds, assignments or assurances
in law or any other acts are necessary, desirable or proper to (a) vest, perfect
or confirm, of record or otherwise, in Buyer, the title to the Purchased Assets,
or (b) otherwise carry out the purposes of this Agreement, Seller, the Members
and the Principals agree that they shall execute and deliver all such deeds,
assignments and assurances in law and do all acts reasonably necessary,
desirable or proper to vest, perfect and confirm title to such Purchased Assets
in Buyer, and otherwise to carry out the purposes of this Agreement and the
transactions contemplated by this Agreement and the expense of the foregoing
shall be borne as provided in Section 14.3 hereof.  In addition, from and after
the Closing Date, Seller will promptly deliver or cause to be delivered to Buyer
all payments received by or on account of Seller to which Buyer is entitled
hereunder, and Buyer will promptly deliver or cause to be delivered to Seller
all payments received by or on account of Buyer to which Seller is entitled
hereunder, in either case within 30 days of receipt by the party not entitled
thereto.

10

--------------------------------------------------------------------------------



ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SELLER, THE MEMBERS AND THE PRINCIPALS


Seller, each of the Members and each of the Principals, jointly and severally,
represent and warrant to Buyer as follows:


5.1.           Organization of Seller.  Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Maryland, with full power and authority to enter into this Agreement
and to perform its obligations hereunder.  Seller is duly qualified to transact
business as a foreign corporation and is in good standing in Florida, which is
the only other jurisdiction in which the ownership or leasing of the Purchased
Assets or the conduct of the Business requires such qualification.  Seller has
full corporate power and authority to own or lease and to operate and use the
Purchased Assets and to carry on the Business as now conducted.


5.2.           Authorization, Execution and Enforceability.  This Agreement and
each other certificate, agreement, document or instrument to be executed and
delivered by Seller, either of the Members or either of the Principals in
connection with the transactions contemplated by this Agreement (collectively,
the “Seller Ancillary Documents”) have been duly executed and delivered by
Seller, each such Member and each such Principal and constitute the valid and
legally binding agreements of Seller, each Member and each Principal, as the
case may be, enforceable against Seller, each Member and each Principal in
accordance with their respective terms.  The execution, delivery and performance
of this Agreement and the Seller Ancillary Documents and the consummation of the
transactions contemplated by this Agreement and the Seller Ancillary Documents
have been duly authorized by all necessary corporate action on the part of
Seller.


5.3.           Absence of Restrictions and Conflicts.  Except as disclosed in
Schedule 5.3, the execution, delivery and performance of this Agreement and the
Seller Ancillary Documents, the consummation of the transactions contemplated by
this Agreement and the Seller Ancillary Documents and the fulfillment of and
compliance with the terms and conditions of this Agreement and the Seller
Ancillary Documents do not, (a) conflict with or result in any breach of any
term or provision of the formation documents of Seller, (b) with or without the
passing of time or the giving of notice or both, violate or conflict with,
constitute a breach of or default (or give rise to any right of termination,
amendment or cancellation) under, result in the loss of any benefit under or
permit the acceleration of any obligation under, any Assumed Contract or result
in the creation of any Lien on any of the Purchased Assets pursuant to, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other obligation to which Seller, either
Member or either Principal is a party or by which any of their properties or
assets may be bound, or (c) violate any judgment, decree or order of any
Governmental Authority (as defined below) to which Seller is a party or by which
Seller, either Member, either Principal or any of their respective properties is
bound or any statute, law, rule or regulation applicable to Seller, either
Member or either Principal.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, arbitrator, governmental
agency or public or regulatory unit, agency, body or authority of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision thereof (each a “Governmental Authority”) with
respect to Seller, either Member or either Principal is required in connection
with the execution, delivery or performance of this Agreement or the Seller
Ancillary Documents by Seller, either Member or either Principal, or the
consummation of the transactions contemplated by this Agreement or the Seller
Ancillary Documents by Seller or such Member or Principal.

11

--------------------------------------------------------------------------------



5.4.           Interests in Other Entities.  As of the date hereof, except for
Seller’s interest in Fulfillment Services International, LLC (the “Subsidiary”),
consisting of all of the membership interests of the Subsidiary, Seller does not
own, directly or indirectly, any equity interest (by stock ownership,
partnership interest, limited liability company interest, joint venture interest
or otherwise) in any other corporation, partnership, limited liability company,
joint venture, firm, association or business enterprise.  As of the Closing
Date, and following the merger described in Section 7.4 between Seller and the
Subsidiary, Seller will not own, and the Purchased Assets do not include, any
equity interest (by stock ownership, partnership interest, limited liability
company interest, joint venture interest or otherwise) in any other corporation,
partnership, limited liability company, joint venture, firm, association or
business enterprise.


5.5.           Ownership of Assets and Related Matters.


(a)           Real Property.  The Purchased Assets do not include and Seller
does not own, any real property.  Schedule 5.5(a) sets forth a list and brief
description of each lease or similar agreement (showing the parties thereto,
annual rental, expiration date, renewal and purchase options, if any, the
improvements thereon, the uses being made thereof, and the location and the
legal description of the real property covered by such lease or other agreement)
(“Real Property Leases”) under which Seller is lessee of, or holds or operates,
any real property owned by any third party (the “Leased Real Property”).  Except
as set forth in such Schedule, Seller has the right to quiet enjoyment of all
the Leased Real Property for the full term of the lease or similar agreement
(and any renewal option related thereto) relating thereto, and the leasehold or
other interest of Seller in the Leased Real Property is not subject or
subordinate to any Liens.  Neither the whole nor any part of any real property
leased, used or occupied by Seller is subject to any pending suit for
condemnation or other taking by any Governmental Authority, and, to the
knowledge of Seller, no such condemnation or other taking is threatened or
contemplated.


(b)           Personal Property Leases.  Schedule 5.5(b) sets forth a correct
and complete list of all leases and agreements of Seller granting Seller
possession of or rights to personal property (the “Personal Property
Leases”).  Seller has heretofore delivered to Buyer correct and complete copies
of all the Personal Property Leases.  Except as otherwise noted on
Schedule 5.5(b), all of the Personal Property Leases are valid and enforceable
in all respects in accordance with their respective terms with respect to Seller
and, to the knowledge of Seller, any other party thereto.  Except as otherwise
noted in Schedule 5.5(b), there is not, with respect to the Personal Property
Leases, any existing default, or event of default, or event which with or
without due notice or lapse of time or both would constitute a default or an
event of default, on the part of Seller or, to the knowledge of Seller, any
other party thereto.  Seller has peaceful and undisturbed physical possession of
all equipment and other assets that are covered by the Personal Property
Leases.  


(c)           No Third Party Options.  There are no existing agreements,
options, commitments or rights with, of or to any Person (other than Buyer
pursuant to this Agreement) to acquire any assets, properties or rights included
in the Purchased Assets or any interest therein.

12

--------------------------------------------------------------------------------



(d)           Ownership; Sufficiency of Assets.  Seller has, and transfers to
Buyer on the Closing Date, good and valid, legal and beneficial title to the
Purchased Assets, free and clear of all mortgages, liens, pledges, security
interests, charges, easements, leases, subleases, licenses and other occupancy
arrangements, covenants, rights of way, options, claims, restrictions, or
encumbrances of any kind other than the Assumed Liabilities (collectively,
“Liens”).  The Purchased Assets constitute all the assets and properties (i)
used by Seller, (ii) that would be necessary to permit Seller to continue to
conduct the operations of the Business in accordance with the past practices of
Seller, and (iii) to the knowledge of Seller, necessary to permit Buyer to
conduct the operations of the Business in accordance with the past practices of
Seller.


(e)           Accounts Receivable.  Seller has delivered to Buyer a schedule of
Seller’s accounts receivable as of September 1, 2007 (the “Receivables”) showing
the amount of each receivable and an aging of amounts due thereunder, which
schedule is true and complete as of that date.  Except as set forth in
Schedule 5.5(e), to the knowledge of Seller, the debtors to which the
Receivables relate are not in or subject to a bankruptcy or insolvency
proceeding, and none of the Receivables have been made subject to an assignment
for the benefit of creditors.  All of the Receivables (i) arose from bona fide
transactions in the ordinary course of business, (ii) have been executed on
terms consistent with Seller’s past practice and (iii) are valid, existing and
collectible within 90 days from the Closing Date without resort to legal
proceedings or collection agencies, (iv) represent monies due for services
rendered in the ordinary course of business and (v) are not subject to any
refunds or adjustments or any defenses, rights of set-off, assignment,
restrictions, security interests or other encumbrances.  Except as set forth in
Schedule 5.5(e), all of the Receivables are current, and there are no disputes
regarding the collectibility of any such Receivables.  None of the Receivables
have been factored, pledged, turned over for collection or assigned to any
Person.


5.6.           Financial Statements; Undisclosed Liabilities.  Schedule 5.6
contains the unaudited balance sheet of Seller and the Subsidiary (the “Balance
Sheet”) as of August 31, 2007 (the “Balance Sheet Date”) and the related
statement of income for the 12 months then ended.  Except as set forth therein,
such balance sheet and statement of income (collectively, the “Financial
Statements”) present fairly the financial position and results of operations of
the Seller and the Subsidiary as of the Balance Sheet Date and for the period
covered thereby.  Neither Seller nor the Subsidiary has any liabilities or
obligations (direct or indirect, contingent or absolute, matured or unmatured)
of any nature whatsoever, whether arising out of contract, tort, statute or
otherwise, other than those (a) reflected, reserved against or given effect to
in the Balance Sheet, (b) that have arisen after August 31, 2007 in the ordinary
course of the Business and consistent with past practices (none of which would
be expected to have a material adverse effect on the financial condition,
operations, or results of operations of the Business, taken as a whole), or (c)
set forth in Schedule 5.6.


5.7.           Operations Since Balance Sheet Date.  Except as set forth in
Schedule 5.7, since the Balance Sheet Date, Seller has conducted the Business
only in the ordinary course and in conformity with past practice and there has
been (a) no damage, destruction, loss or claim, whether or not covered by
insurance, or condemnation or other taking adversely affecting any of the
Purchased Assets; and (b) no material adverse effect on the financial condition,
operations, or results of operations of the Business, taken as a whole.


5.8.           Legal Proceedings.  Except as set forth in Schedule 5.8, there
are no suits, actions, claims, proceedings or investigations (collectively,
“Proceedings”) pending or, to the knowledge of Seller, threatened against,
relating to or involving Seller, the Business, or any of Seller’s officers or
directors (acting in their capacity as such) before any Governmental Authority
nor, to the knowledge of Seller, is there any basis for any such
Proceeding.  There is no judgment, decree, injunction, citation, settlement
agreement, rule or order of any Governmental Authority outstanding against
Seller.

13

--------------------------------------------------------------------------------



5.9.           Licenses, Permits and Compliance with Law.  Schedule 5.9 is a
true and complete list of all notifications, licenses, permits (including
environmental, construction and operation permits), franchises, certificates,
approvals, exemptions, classifications, registrations and other similar
documents and authorizations, and applications therefor held by Seller and
issued by, or submitted by Seller to, any Governmental Authority (collectively,
the “Permits”).  Seller owns or possesses all of the Permits necessary to carry
on the Business and as proposed to be conducted.  Except as set forth in
Schedule 5.9, each of the Permits is valid, subsisting and in full force and
effect and may be assigned and transferred to Buyer in accordance with this
Agreement and will continue in full force and effect thereafter, in each case
without (a) the occurrence of any breach, default or forfeiture of rights
thereunder, or (b) the consent, approval, or act of, or the making of any filing
with, any Governmental Authority.  The execution, delivery, and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not adversely affect any Permit.  Seller has taken all necessary action to
maintain each Permit.  No loss or expiration of any Permit is threatened,
pending, or reasonably foreseeable (other than expiration upon the end of any
term).  Except as set forth in Schedule 5.9, Seller is (and has been at all
times during the past five years) in compliance with all applicable laws
(including applicable laws relating to privacy, zoning, environmental matters
and the safety and health of employees), ordinances, regulations and orders of
all Governmental Authorities.


5.10.           Assumed Contracts.  Schedule 5.10 sets forth, as of the Closing
Date, (a) a complete and correct list, organized by type of agreement, of all
contracts (including Real Property Leases and Personal Property Leases) to which
Seller is a party and which currently are outstanding and (b) a complete and
correct list of all consents or notices required to be obtained or given under
the contracts listed on Schedule 5.10 in connection with this
Agreement.  Complete and correct copies of all Assumed Contracts (as defined
below) have been delivered to Buyer.  The Assumed Contracts are in full force
and effect and are valid and enforceable in accordance with their respective
terms with respect to Seller and, to the knowledge of Seller, each other party
thereto.  Except as set forth in Schedule 5.10, there is not, with respect to
the Assumed Contracts, any existing default, or event of default, or event which
with or without due notice or lapse of time or both would constitute a default
or event of default, on the part of Seller or, to the knowledge of Seller, any
other party thereto.  As used in this Agreement, the term “Assumed Contracts”
shall mean all contracts listed in Schedule 5.10 (unless otherwise indicated
thereon).


5.11.          Taxes.  Either Seller, the Members or the Principals have filed,
or have caused to be filed, when due or within proper extensions of time, all
federal, state, and local tax returns and reports required to be filed with
respect to the Business. Seller, each of the Members and each of the Principals
have paid, or have caused to be paid, when due or within proper extensions of
time, all federal, state and local taxes due with respect to the income,
employment, sales, operations, or properties of Seller.


5.12.        Employees.  Schedule 5.12 contains a true and complete list of all
of Seller Personnel (as defined in Section 5.13(a)) as of the date hereof who
have performed services attributable to the Business, specifying their annual
salary, hourly wages, scheduled hours to work per week, position, status, length
of service, location of employment, consulting or other independent contractor
fees and the allocation of amounts paid and other benefits provided to each of
them, respectively, together with an appropriate notation next to the name of
any such employee on such list who is subject to any written employment
agreement or any other written term sheet or other document describing the terms
and/or conditions of employment of such employee or of the rendering of services
by such independent contractor.  Seller has received no claim from any
Governmental Authority to the effect that it has improperly classified as an
independent contractor any Person named on Schedule 5.12.  Seller has made no
verbal commitments to any such officers, employees or former employees,
consultants or independent contractors with respect to compensation, promotion,
retention, termination, severance or similar matters in connection with the
transactions contemplated by this Agreement or otherwise.  Except as indicated
on Schedule 5.12, all employees of Seller are actively at work on the date
hereof.

14

--------------------------------------------------------------------------------



5.13.         Employee Benefit Plans.  Except as set forth in Schedule 5.13:


(a)           There are no deferred compensation, incentive compensation, equity
compensation plans, “welfare” plans, funds or programs (within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), “pension” plans, funds or programs (within the meaning of
Section 3(2) of ERISA), other employee benefit plans, funds, programs,
agreements or arrangements, in any case, that are sponsored, maintained or
contributed to or required to be contributed to by Seller or by any trade or
business, whether or not incorporated (an “ERISA Affiliate”), that together with
Seller would be deemed a “single employer” within the meaning of Section 4001(b)
of ERISA, or to which Seller or an ERISA Affiliate is party, whether written or
oral, for the benefit of any employee (whether full-time, part-time or
otherwise) or former employee of Seller (individually, a “Benefit Plan,” and
collectively, the “Benefit Plans”) that would in any way require or bind Buyer
to make any payments to any employee or contractor, or former employee or
contractor, of Seller (collectively, “Seller Personnel”) in connection with
Buyer’s hiring of or engaging any such Seller Personnel under any circumstances.


(b)           There are no employment, termination, retention, change in control
or severance agreements to which Seller or an ERISA Affiliate is a party,
whether written or oral, for the benefit of any employee or former employee of
Seller (individually, an “Employment Contract,” and collectively, the
“Employment Contracts”) that would in any way require or bind Buyer to make any
payments to any Seller Personnel in connection with Buyer’s hiring of or
engaging any such Seller Personnel under any circumstances.


(c)           No liability under Title IV or Section 302 of ERISA has been
incurred by Seller or an ERISA Affiliate that has not been satisfied in full,
and no condition exists that presents a risk to Buyer or any ERISA Affiliate of
incurring any such liability that would in any way require or bind Buyer to make
any payments to any Seller Personnel in connection with Buyer’s hiring of or
engaging any such Seller Personnel under any circumstances.


(d)           No Benefit Plan is a “multiemployer pension plan,” as defined in
Section 3(37) of ERISA, nor is any Benefit Plan a plan described in Section
4063(a) of ERISA that would in any way require or bind Buyer to make any
payments to any Seller Personnel in connection with Buyer’s hiring of or
engaging any such Seller Personnel under any circumstances.


(e)           The consummation of the transactions contemplated by this
Agreement will not (i) entitle any current or former employee or officer of
Seller to severance pay, unemployment compensation or any other payment, or (ii)
accelerate the time of payment or vesting, or increase the amount of
compensation due any such employee or officer.

15

--------------------------------------------------------------------------------



(f)           There are no Benefit Plans or Employment Contracts that provide
medical, surgical, hospitalization, death or similar benefits (whether or not
insured) for employees or former employees of Seller for periods extending
beyond their retirement or other termination of service, other than (i) coverage
mandated by applicable law, (ii) death benefits under any “pension plan,” or
(iii) benefits the full cost of which is borne by the current or former employee
(or his beneficiary).


5.14.        Labor Relations.  Except as set forth in Schedule 5.14, Seller has
engaged in no unfair labor practice within the meaning of the National Labor
Relations Act or state law equivalent, and there exists no pending or, to the
knowledge of Seller, threatened unfair labor practice charges or race, color,
religion, sex, national origin, age or disability discrimination charges against
Seller before any board, department, commission or agency.


5.15.         Insurance.  Schedule 5.15 sets forth a correct and complete list
of current insurance policies and coverages carried by or for the benefit of
Seller.  All such policies are in full force and effect and all premiums due and
payable in respect thereof have been paid.  Since the respective dates of such
policies, no notice of cancellation or non-renewal with respect to any such
policy has been received by Seller.  Schedule 5.15 sets forth a list of all
pending claims with respect to all such policies.


5.16.       Intellectual Property.


(a)           Definition of Intellectual Property.  The term “Intellectual
Property” means:


(i)           all business names, trade names, registered and unregistered
trademarks (including common law marks), trade dress, service marks, and
Internet domain names, URLs, and IP addresses (including all goodwill therein,
and all U.S. federal, state and foreign registrations with respect to any of the
foregoing, and applications for registration of any of the foregoing)
(collectively, “Marks”);


(ii)           all patents (including all reissues, divisions, continuations,
continuations in part, and extensions thereof), design rights, patent
applications, and file histories (collectively, “Patents”);


(iii)           all copyrights, whether or not registered, in both published and
unpublished works (including all U.S. and foreign registrations and applications
for registration of the foregoing) and moral rights thereof (collectively,
“Copyrights”);


(iv)           all software (in all forms and in all media) of any computing
device, including (A) any and all software implementations of algorithms, models
and methodologies, (B) software under development, (C) software that has been
sunset or no longer being supported or enhanced, (D) the computer software
supporting any Internet site(s), (E) software used to develop other software or
internet sites, and (F) software for internal operations (collectively,
“Software”);


(v)           all data, compilations of data and databases (in all forms and in
all media), and all database rights therein (collectively, “Data Rights”);

16

--------------------------------------------------------------------------------



(vi)           all descriptions, flow-charts, work product, programmers’ notes,
schematics, specifications, project plans, listing, scripts, software tools,
release notes, logic diagrams, pseudocode, project reports, lists of third party
software, assembly, linking and compilation instructions, end user
documentation, IT personnel documentation, training materials, manuals, system
documentation and similar information suitable and sufficient to enable a person
possessing reasonable skill and expertise in computer software and information
technology to design, plan, organize, develop, install, build, load, operate,
support, maintain, modify, improve, correct errors to, enhance, and distribute
the Software and any databases containing Data (as defined in Section 5.16(n))
(collectively, “Documentation”); and


(vii)           all other know-how, Trade Secrets (as defined in
Section 9.1(f)), Confidential Information (as defined in Section 9.1(a)),
customer lists, technical documentation, technical information, data,
technology, research records, inventions, plans, ideas, drawings, schematics,
compilations, devices, formulas, designs, discoveries, prototypes, methods,
techniques, processes, procedures, programs, or codes, whether tangible or
intangible.


(b)           Ownership and Use of Intellectual Property.  Seller owns, or has
the right to use pursuant to licenses, sublicenses, agreements, or permissions,
all Intellectual Property used by the Business and as presently proposed to be
conducted.  The consummation of the transactions provided for under this
Agreement will not result in the loss or impairment of any such Intellectual
Property.  Each item of Intellectual Property used by the Business will be owned
or available for use by Buyer on identical terms and conditions immediately
subsequent to the Closing Date.  Seller has taken all necessary and desirable
actions to maintain and protect each item of Intellectual Property used by the
Business.  Buyer acknowledges that Seller has not made any filing for the
protection of Intellectual Property.


(c)           Infringement of Third Party Intellectual Property Rights.  Seller
has not interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties.  Seller has not
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that Seller must license or refrain from using any Intellectual Property rights
of any third party).  The continued operation of the Business as conducted on
the Closing Date will not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any Intellectual Property rights of third
parties.


(d)           Infringement of Seller Intellectual Property Rights.  No third
party (including any present or former employee, consultant, or shareholder) has
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of Seller.


(e)           Owned Intellectual Property.  Schedule 5.16(e) identifies each
Mark, Patent and Copyright that Seller has with respect to any of its
Intellectual Property used by the Business.  Seller has delivered to Buyer
correct and complete copies of all registrations or applications for such Marks,
Patents and Copyrights (as amended to date) and has made available to Buyer
correct and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item.  Schedule 5.16(e)
also identifies all Software owned by Seller or used by the Business (whether or
not the Copyright therein has been registered).  With respect to each item of
Intellectual Property required to be identified in Schedule 5.16(e):

17

--------------------------------------------------------------------------------



(i)           Seller possesses all right, title, and interest in and to the
item, free and clear of any and all Liens.


(ii)           The item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge.


(iii)           No action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or threatened which challenges the
legality, validity, enforceability, use, or ownership of the item.


(iv)           Seller is under no obligation to grant any right, license or
permission to use, or with respect to, any of the Intellectual Property other
than as set forth on Schedule 5.16(k).


(v)           No (A) government funding; (B) facilities of a university,
college, other educational institution or research center; or (C) funding from
any Person (other than funds received in consideration for Seller’s capital
stock or ownership interests or from Customers (as defined in Section 5.19)) was
used in the development of the item.  No current or former employee, consultant
or independent contractor of Seller, who was involved in, or who contributed to,
the creation or development of the item, has performed services for the
government, university, college or other educational institution or research
center during a period of time during which such employee, consultant or
independent contractor was also performing services for Seller.


(f)           Patents.  With respect to the Patents required to be disclosed on
Schedule 5.16(e):


(i)           Each issued Patent is in compliance with all applicable
requirements (including the payment of filing, examination and maintenance fees
and proofs of working or use), and, except with respect to each application for
a Patent that has not yet been issued, is valid, subsisting, enforceable and in
full force and effect.


(ii)           No Patent has been or is now involved in any interference,
reissue, reexamination or opposition proceeding, there is no potentially
interfering patent or patent application of any third party; there are no
inventorship disputes with respect to the Patents concerning any named or
unnamed inventors; and the validity and scope of the rights under the Patents
and Seller’s rights and title thereto or rights therein have not been questioned
in any prior litigation, are not being questioned in any pending litigation, and
are not the subject of any threatened or proposed litigation (and Seller has not
received notice of any such threatened or proposed litigation).


(g)           Marks.  With respect to the Marks required to be disclosed on
Schedule 5.16(e):


(i)           No Marks have been registered with the United States Patent and
Trademark Office.


(ii)           No Mark has been or is now involved in any opposition,
invalidation, or cancellation proceeding and no such action or proceeding is
threatened with respect to any of the Marks.

18

--------------------------------------------------------------------------------



(h)           Copyrights.  Seller is the owner of each Copyright required to be
disclosed in Schedule 5.16(e).  The Copyrights are valid, subsisting and in full
force and effect, and are not subject to any maintenance fees or taxes or
actions falling due within one year after the date hereof.  There has been no
challenge to the validity of any of the Copyrights, and to the best of Seller’s
knowledge, there is no basis for any such challenge. None of the Copyrights have
been registered with the Library of Congress.


(i)           Software.  All Software owned, used or licensed by Seller performs
properly and in conformity with the specifications set forth in its
documentation.  Such Software operates without malfunctions or design failures,
and is free from any defects, errors or “bugs” (in each case, with the exception
of such de minimus malfunctions, design failures, defects, errors or “bugs” that
do not adversely affect the use of such Software).  With respect to the Software
required to be identified on Schedule 5.16(e):


(i)           Such Software was either (A) developed by employees of Seller
within the scope of their employment or (B) developed by independent contractors
or consultants who have assigned all of their rights in and to the Software to
Seller pursuant to written agreements.


(ii)           Seller does not have any obligation to provide maintenance or
support services with respect to any such Software to any third party.


(iii)           Seller has not entered into any source code escrow or similar
arrangement under which a third party does, or could in the future upon the
occurrence of certain events, have the right to obtain the source code for any
such Software.


(iv)           The Documentation and source code for such Software is complete
and accurate.  The source code and Documentation relating to such Software
(A) has at all times been maintained in strict confidence, (B) has been
disclosed only to employees who have a need to know in connection with the
performance of their duties to Seller, and who have executed appropriate
nondisclosure agreements as contemplated in Section 5.16(j)(ii) hereof, and
(C) has not been disclosed to any third party not under an obligation to
maintain the confidential nature of such information.


(j)           Trade Secrets.


(i)           Seller has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets.


(ii)           Seller has obtained or entered into written agreements with its
respective Seller Personnel and with third parties in connection with the
disclosure to, or use or appropriation by, Seller Personnel and third parties,
of Trade Secrets owned by Seller, restricting the use, disclosure or
appropriation of such Trade Secrets, and Seller does not know of any situation
involving such Seller Personnel or third party use, disclosure or appropriation
of any such Trade Secrets in which the lack of such written agreement is likely
to adversely affect the right of Seller to protect the Trade Secret from
unauthorized use or disclosure under applicable law.  True, correct and complete
copies of such agreements have been delivered to Buyer.


(k)           Licenses of Intellectual Property by Seller.  Schedule 5.16(k)
identifies and includes a brief summary of each license, agreement, or other
permission that Seller has granted to any third party with respect to any of its
Intellectual Property.  Seller has delivered to Buyer a true, correct and
complete copy of each such license, agreement, or permission (as amended to
date).  With respect to each license, agreement, or permission required to be
identified in Schedule 5.16(k):

19

--------------------------------------------------------------------------------



(i)           The license, sublicense, agreement, or permission is legal, valid,
binding, enforceable, and in full force and effect.


(ii)           The license, sublicense, agreement, or permission will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated by
this Agreement.


(iii)           No party to the license, sublicense, agreement, or permission is
in breach or default, and no event has occurred which with notice or lapse of
time or both would constitute a breach or default or permit termination,
modification, or acceleration under the license, sublicense, agreement, or
permission.


(iv)           No party to the license, sublicense, agreement, or permission has
repudiated any provision thereof.


(l)           Licenses of Intellectual Property to Seller.  Schedule 5.16(l)
identifies each item of Intellectual Property that any third party owns and that
Seller uses pursuant to licenses, sublicenses, agreements, or
permissions.  Seller has delivered to Buyer true, correct and complete copies of
all such licenses, sublicenses, agreements, and permissions (as amended to
date), excluding shrink wrap licenses associated with off the shelf software
products.  Schedule 5.16(l) includes a summary of any license fee, royalty or
other payment obligations of Seller under the applicable license, sublicense,
agreement, or permission.  With respect to each item of Intellectual Property
required to be identified in Schedule 5.16(l):


(i)           The license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect.


(ii)           To the best of Seller’s knowledge, the license, sublicense,
agreement, or permission will continue to be legal, valid, binding, enforceable,
and in full force and effect on identical terms following the consummation of
the transactions contemplated by this Agreement.


(iii)           Seller is not in breach or default  of the license, sublicense,
agreement, or permission and no event has occurred which with notice or lapse of
time or both would constitute a breach or default by Seller or permit
termination, modification, or acceleration under the license, sublicense,
agreement, or permission.


(iv)           To the best of Seller’s knowledge, no party to the license,
sublicense or permission is in breach or default, and no event has occurred
which with notice or lapse of time or both would constitute a breach or default
by Seller or permit termination, modification, or acceleration under the
license, sublicense, agreement, or permission.


(v)           No party to the license, sublicense, agreement, or permission has
repudiated any provision thereof.

20

--------------------------------------------------------------------------------



(vi)           With respect to each sublicense, to the knowledge of Seller, the
representations and warranties set forth in Section 5.16(k)(i) through (iv) are
true and correct with respect to the underlying license.


(vii)           To the knowledge of Seller, the underlying item of Intellectual
Property is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge.


(viii)           To the knowledge of Seller, no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand is pending or
threatened that challenges the legality, validity, or enforceability of the
underlying item of Intellectual Property.


(ix)           Seller has granted no sublicense or similar right with respect to
the license, sublicense, agreement, or permission.


(m)           Royalties and other Payment Obligations.  Seller is not obligated
to make any payments by way of any royalties, fees or otherwise to any owner,
licensor or other claimant to any intellectual property rights for the
ownership, transfer or use thereof other than as expressly required under any
license, sublicense, agreement, or permission disclosed on Schedule 5.16(l).


(n)           Data.  The Data Rights and information used by Seller in providing
products or services, in keeping track of the financial and business
relationships between Seller and Customers and in managing the business of the
Business (collectively, the “Data”) (i) does not violate the privacy rights of
any Person, (ii) does not infringe upon, misappropriate, conflict with or
violate the Intellectual Property rights of any Person, (iii) was collected and
acquired in accordance with all applicable laws and agreements, and (iv) when
used by Seller, in the manner in which the Data was used prior to the date
hereof, does not violate any applicable law or agreement.  Seller has taken all
commercially reasonable steps to maintain the confidentiality and proprietary
nature of the Data.


(o)           Agreements with Employees.  All former and current employees of
Seller who have worked in or provided any services to the Business have executed
written agreements assigning to Seller all rights to any inventions,
improvements, works of authorship, discoveries, inventions, or information of
Seller.  True, correct and complete copies of such agreements have been
delivered to Buyer.  No employee of Seller who has worked in or provided any
services to the Business has entered into any agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign or disclose information concerning his
work to anyone other than Seller.

21

--------------------------------------------------------------------------------



5.17.         Code Quality.


(a)           Software.  Except as set forth on Schedule 5.17(a) (such Schedule
to set forth (i) the name of each such Software, (ii) how such Software is or
was used by Seller, (iii) whether such Software has been modified by or on
behalf of Seller, (iv) whether such Software has been delivered by Seller to
third parties and, if so, the identity of such third parties, (v) where such
Software was obtained, and (vi) a copy or true and correct reference to the
license under which such Software is licensed to Seller), none of the Software
marketed by Seller contains, comprises, incorporates, or combines, and is not
derived from or based on, any Open Source Software.  For the purposes of this
Agreement, “Open Source Software” means (1) any Software that contains, or is
derived in any manner (in whole or in part) from, any software that is
distributed as free software, open source software (e.g. Linux) or similar
licensing or distribution models; and/or (2) any Software that requires as a
condition of use, modification and/or distribution that such Software or other
Software incorporated into, derived from or distributed with such Software: (A)
be disclosed or distributed in source code form; (B) be licensed for the purpose
of making derivative works; or (C) be redistributable at no charge.  Open Source
Software includes Software licensed or distributed under any of the following
licenses or distribution models, or licenses or distribution models similar to
any of the following: GNU's General Public License (GPL), GNU's Lesser/Library
General Public License (LGPL), the Artistic License (e.g., PERL), the Berkeley
license (BSD), the Mozilla Public License, the Netscape Public License, the Sun
Community Source License (SCSL), the Sun Industry Source License (SISL), and the
Apache Software license.  Buyer acknowledges that the programming language for
Seller’s Software is PHP, an open source programming language.  A copy of the
PHP license provided by Seller is attached to Schedule 5.17(a).


(b)           Disabling Devices.  The Owned Software, and to the knowledge of
Seller the Software described in Sections 5.16(k) and 5.16(l), does not contain
any virus, Trojan horse, worm, time bomb, drop dead device, or other software
routines (collectively, “Virus”) designed (i) to permit unauthorized access by
third parties, Seller or Buyer, or (ii) to disable, delete, repossess, modify,
damage, erase, or otherwise interfere with or adversely affect the use and
operation of such Software and/or any data, hardware or other Software.  Prior
to each delivery of each version, revision, release, bug fix or other
modification of Software to its Customers, Seller has used industry standard
anti-virus software to determine if such Software contains any Viruses.


(c)           Building the Software.  Seller possesses and has separately stored
the source code and Documentation of each and every version and release of the
Software currently licensed to or used by Customers sufficient to allow each
such version and release to be assembled, linked and compiled into the actual
machine readable version and release used by each such Customer.


5.18.        Transactions with Affiliates.  Except as set forth on Schedule 5.18
or as expressly contemplated by this Agreement, no officer, director or Member
of Seller, or any Person with whom any such officer, director or Member has any
direct or indirect relation by blood, marriage, or adoption, or any entity in
which any such Person owns any beneficial interest (other than a publicly held
corporation whose stock is traded on a national securities exchange and less
than five percent (5%) of the stock of which is beneficially owned by all such
Persons in the aggregate) or any Affiliate of any of the foregoing, or any
current or former Affiliate of Seller has any interest in any contract,
arrangement, or understanding with, or relating to, the Business, the Purchased
Assets or the Assumed Liabilities.  For purposes of this Agreement, “Affiliate”
of any specified Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such specified Person.  For purposes of this definition, “Control,”
“Controlling,” and “Controlled,” when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.  In addition, for purposes of this definition, “Person” means any
individual, corporation, limited liability company, partnership, joint venture,
trust, unincorporated organization, Governmental Authority or similar entity.

22

--------------------------------------------------------------------------------



5.19.        Customer Relations.  Schedule 5.19 contains a complete and accurate
list, as of the date hereof, of the names and addresses of all of the customers
of the Business (collectively, the “Customers”).  Seller maintains good
relations with each of its Customers, and, to the knowledge of Seller, no event
has occurred that would constitute a default, or event of default, or event
which with or without due notice or lapse of time or both would constitute a
default or event of default or would materially and adversely affect Seller’s
relations with any such Customer.  Except as set forth in Schedule 5.19, no
Customer (or former customer) during the last 12 months has asserted a default,
canceled, terminated or made any threat to assert a default, cancel or otherwise
terminate its contract or, in the case of Customers (or former customers), to
decrease its usage of Seller’s services or products.  Seller has received no
notice and has no knowledge to the effect that any current Customer may
terminate or materially alter its business relations with Seller, as a result of
the past actions or inactions by Seller, as a result of the transactions
contemplated by this Agreement or otherwise.


5.20.       Nondisclosed Payments; Ethical Practices.  Neither Seller nor the
officers, directors or members of Seller, nor anyone acting on behalf of any of
them, has made or received any payments not correctly categorized and fully
disclosed in Seller’s books and records in connection with or in any way
relating to or affecting Seller or the Business.  Neither Seller nor any
representative thereof has offered or given, and Seller has no knowledge of any
Person that has offered or given on its behalf, anything of value to:  (a) any
official of a Governmental Authority, any political party or official thereof,
or any candidate for political office; (b) any Customer or member of any
Governmental Authority; or (c) any other Person, in any such case while knowing
or having reason to know that all or a portion of such money or thing of value
may be offered, given or promised, directly or indirectly, to any Customer,
member of any Governmental Authority or candidate for political office for the
purpose of the following: (x) influencing any action or decision of such Person,
in such Person’s official capacity, including a decision to fail to perform such
Person’s official function; (y) inducing such Person to use such Person’s
influence with any Governmental Authority or instrumentality thereof to affect
or influence any act or decision of such Governmental Authority or
instrumentality to assist Seller in obtaining or retaining business for, or
with, or directing business to, any Person; or (z) where such payment would
constitute a bribe, kickback or illegal or improper payment to assist Seller in
obtaining or retaining business for, or with, or directing business to, any
Person.


5.21.        Brokers, Finders and Investment Bankers.  Neither Seller nor any
Member nor any Principal has employed any broker, finder, investment banker or
other intermediary or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees, finders’ fees or other similar fees in
connection with the transactions contemplated herein.


5.22.       Disclosure.  No representation, warranty or covenant made by Seller,
any Member or any Principal in this Agreement (including the schedules hereto)
contains an untrue statement of a material fact or omits to state a material
fact required to be stated herein or necessary to make the statements contained
herein, in light of the circumstances in which they were made, not misleading.


23

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “knowledge of Seller,” “Seller’s knowledge” and
any similar terms mean the actual knowledge (after reasonable inquiry) of either
of Collins or Ceccorulli.  For purposes of the representations and warranties
set forth in Sections 5.3, 5.5, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.13, 5.14,
5.15, 5.16, 5.20, and 5.21, “Seller” shall mean Seller, the Subsidiary, and any
direct or indirect subsidiary of Seller or the Subsidiary at any time.

ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:


6.1.           Organization, Power and Good Standing.  Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York, and has all requisite power and authority to own or hold
under lease its properties and assets and to carry on its business as now
conducted.


6.2.           Authority.  Buyer has all necessary power and authority to make,
execute and deliver this Agreement and all other agreements and documents to be
executed and delivered pursuant hereto, and Buyer has taken all necessary
actions required to be taken to authorize it to execute and deliver this
Agreement and such other agreements, and to perform all of its obligations,
undertakings and agreements to be observed and performed by it hereunder and
thereunder, respectively.  This Agreement has been duly executed and delivered
by Buyer, and constitutes the valid and binding agreement of Buyer enforceable
in accordance with its terms.


6.3.           No Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby (a) will
constitute a violation of, or be in conflict with, or result in a cancellation
of, or constitute a default under, or create (or cause the acceleration of the
maturity of) any debt, obligation or liability affecting, or result in the
creation or imposition of any security interest, lien, or other encumbrance
upon, any of the assets owned or used by Buyer under: (i) any term or provision
of the Certificate of Incorporation or By-Laws (or other organic document) of
Buyer; (ii) any judgment, decree, order, regulation or rule of any court or
Governmental Authority applicable to Buyer; (iii) any statute or law applicable
to Buyer; or (iv) any contract, agreement, indenture, lease or other commitment
to which Buyer is a party or by which Buyer is bound; or (b) will cause any
material change in the rights or obligations of any party under any such
contract, agreement, indenture, lease or commitment.


6.4.           Disclosure.  No representation or warranty of Buyer made
hereunder or in any certificate, statement or other document delivered by or on
behalf of Buyer hereunder contains any untrue statement of material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.


6.5.           Seller Customers.  As of the date hereof, to Buyer’s knowledge,
Buyer does not have a business relationship with any of Seller’s Customers (as
defined in Section 5.19) where such relationship is likely to cause a
termination of any of an Assumed Contract by such Customer.

24

--------------------------------------------------------------------------------



For purposes of this Agreement, “Buyer’s knowledge” and any similar terms mean
the actual knowledge (after reasonable inquiry) of any of the executive officers
of Buyer.


ARTICLE VII


ACTION PRIOR TO THE CLOSING DATE


The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:


7.1.           Access to Information.  Seller shall afford the officers,
employees and authorized representatives of Buyer (including independent public
accountants and attorneys) reasonable access during normal business hours to the
offices, properties, employees and business and financial records (including
computer files, retrieval programs and similar documentation) and shall furnish
to Buyer or its authorized representatives such additional information
concerning the Purchased Assets, the Business and the operations of Seller as
shall be reasonably requested, including all such information as shall be
necessary to enable Buyer or its representatives to verify the accuracy of the
representations and warranties contained in this Agreement, to verify that the
covenants of Seller contained in this Agreement have been complied with and to
determine whether the conditions set forth in Article XI have been
satisfied.  Buyer agrees that such investigation shall be conducted in such a
manner as not to interfere unreasonably with the operations of Seller.  No
investigation made by Buyer or its representatives hereunder shall affect the
representations and warranties of Seller, the Members and the Principals
hereunder.


7.2.           Preserve Accuracy of Representations and Warranties; Notification
of Certain Matters.


(a)           Each party hereto shall refrain from taking any action which would
render any representation or warranty contained in Article V or VI inaccurate as
of the Closing Date.  Each party shall promptly notify the other of any action,
suit or proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any transaction
contemplated by this Agreement.


(b)           Seller will notify Buyer of (i) any material adverse change in the
condition of the Purchased Assets or the Business, (ii) any lawsuit, claim,
proceeding or investigation that is threatened, brought, asserted or commenced
against Seller, (iii) any notice or other communication from any third Person
alleging that the consent of such third Person is or may be required in
connection with the transactions contemplated by this Agreement, and (iv) any
material default under any Assumed Contract or event which, with notice or lapse
of time or both, would become such a default on or prior to the Closing Date and
of which Seller has knowledge.


7.3.           Consents of Third Parties.  Seller will act diligently and
reasonably in attempting to obtain, before the Closing Date, the consent,
approval or waiver, in form and substance reasonably satisfactory to Buyer, from
any party to any Assumed Contract required to be obtained to assign or transfer
any such Agreements to Buyer or to otherwise satisfy the condition set forth in
Section 11.4.  In connection with the foregoing, Seller shall deliver to each
party to any Assumed Contract, within one business day following the date
hereof, a notice of assignment sufficient to effect the assignment of the
Assumed Contract to Buyer following the expiration of any applicable notice
period.  Neither Seller nor Buyer shall have any obligation to offer or pay any
consideration in order to obtain any such consents or approvals.  Seller shall
not make any agreement or understanding affecting the Purchased Assets or the
Business as a condition for obtaining any such consents or waivers except with
the prior written consent of Buyer.  During the period prior to the Closing
Date, Buyer shall act diligently and reasonably to cooperate with Seller in
attempting to obtain the consents, approvals and waivers contemplated by this
Section 7.3.

25

--------------------------------------------------------------------------------



7.4.           Merger of the Subsidiary.  Seller shall take all actions
necessary, and shall cause the Subsidiary to take all actions necessary, to
cause the Subsidiary to be merged with and into Seller.


7.5.           Operations Prior to the Closing Date.  Seller shall operate and
carry on the Business only in the ordinary course and substantially as presently
operated.  Consistent with the foregoing, Seller shall keep and maintain the
Purchased Assets in good operating condition and repair and shall use its best
efforts consistent with good business practice to maintain the business
organization of Seller intact and to preserve the goodwill of the suppliers,
contractors, licensors, employees, customers, distributors and others having
business relations with Seller.  In connection therewith, Seller shall not
attempt to persuade any employee or agent of Seller to terminate his or her
relationship with Seller or not to commence employment with Buyer after the
Closing.


7.6.           Non-Solicitation.  During the period commencing on the date
hereof and continuing until the termination of this Agreement, none of Seller
nor any of the Members or the Principals (the “Restricted Parties”) will provide
or permit their respective representatives (a) to provide any information with
respect to Seller or the Business to any Person who has identified itself as a
prospective purchaser of Seller or a prospective purchaser or licensor of any of
Seller’s assets (other than in the conduct of Seller’s Business in the ordinary
course); (b) to solicit or discuss any transaction relating to any sale, license
(other than in the ordinary conduct of Seller’s Business in the ordinary course)
or change in control of any of the capital stock, Business or assets of Seller,
any merger of Seller with or into any other entity, any corporate reorganization
relating to any or all of Seller or its assets or indebtedness or any other
significant corporate transaction involving Seller.  Seller and each of the
Members and Principals further agrees to notify Buyer promptly if any third
party makes any proposal, offer, inquiry or contact with respect to any of the
foregoing.


ARTICLE VIII


INDEMNIFICATION


8.1.           Indemnification of Buyer.  Seller, the Members and the Principals
covenant and agree with Buyer that they jointly and severally shall reimburse,
defend, indemnify and hold harmless Buyer, its affiliates and their respective
officers, directors, agents, employees and stockholders (collectively, the
“Buyer Indemnified Parties”) from and against any liability, loss, damage or
expense (including, but not limited to, reasonable attorneys’ and accountants’
fees and expenses), whether or not resulting from third party claims, suffered
by any of the Buyer Indemnified Parties, which exists, arises out of or results
from:


(i)           any untruth, inaccuracy, breach or omission of, from or in, the
representations and warranties made to Buyer herein or in any agreement or
certificate provided in connection with this Agreement, or any nonfulfillment of
any covenant or agreement of Seller, the Members or the Principals under this
Agreement or any of the Exhibits hereto;

26

--------------------------------------------------------------------------------



(ii)           any liability or obligation of Seller, the Members or the
Principals that is not an Assumed Liability;


(iii)           any claim by any third party that the transactions contemplated
by this Agreement interfere with, or otherwise violate any right of such third
party;


(iv)           any fees, expenses or other payments incurred or owed by Seller,
the Members or the Principals to any attorneys, accountants, brokers or
comparable third parties retained or employed by it in connection with closing
the transactions contemplated by this Agreement;


(v)           any failure to comply with any applicable statutory provisions
relating to bulk sales and transfers or tax clearances, if applicable;


(vi)           any claim made by any third party alleging facts which, if true,
would entitle any of the Buyer Indemnified Parties to indemnification pursuant
to this Section 8.1; or


(vii)           any and all actions, suits, claims, proceedings, investigations,
audits, demands, assessments, fines, judgments, costs and other expenses
(including, without limitation, reasonable audit and legal fees) incurred by any
of the Buyer Indemnified Parties resulting from the circumstances described in
Sections 8.1(i) through (vi) above;


provided, however, that Seller, the Members and the Principals shall be required
to indemnify and hold harmless under Sections 8.1(i), (ii), (iv), (v), (vi) and
(vii) with respect to any liability, loss, damage or expense incurred by Buyer
Indemnified Parties only if the aggregate amount of any liability, loss, damage
or expense suffered by Buyer Indemnified Parties exceeds $50,000, but if in
excess of $50,000, then for the entire amount of such liabilities, losses,
damages or expenses without deduction.


8.2.           Indemnification of Seller.  Buyer covenants and agrees with
Seller that Buyer shall reimburse, defend, indemnify and hold harmless Seller,
its affiliates, officers, directors, agents, employees including the Principals
(collectively, the “Seller Indemnified Parties”) from and against any liability,
loss, damage or expense (including, but not limited to, reasonable attorneys’
and accountants’ fees and expenses), whether or not resulting from third party
claims, suffered by any of the Seller Indemnified Parties, which exists, arises
out of or results from:


(i)           any untruth, inaccuracy, breach or omission of, from or in, the
representations and warranties made to Seller herein, or any nonfulfillment of
any covenant or agreement of Buyer under this Agreement or any of the Exhibits
hereto;


(ii)           any Assumed Liability;


(iii)           any claim against any Seller Indemnified Party by any third
party relating to a breach by Buyer of a contractual obligation owed to such
third party by Buyer;

27

--------------------------------------------------------------------------------



(iv)           any fees, expenses or other payments incurred or owed by Buyer to
any attorneys, accountants, brokers or comparable third parties retained or
employed by it in connection with closing the transactions contemplated by this
Agreement;


(v)           any claim made by any third party alleging facts which, if true,
would entitle any of the Seller Indemnified Parties to indemnification pursuant
to this Section 8.2; or


(vi)           any and all actions, suits, claims, proceedings, investigations,
audits, demands, assessments, fines, judgments, costs and other expenses
(including, without limitation, reasonable audit and legal fees) incurred by any
of the Seller Indemnified Parties resulting from the circumstances described in
Sections 8.2(i) through (v) above;


provided, however, that Buyer shall be required to indemnify and hold harmless
under Section 8.2 with respect to any liability, loss, damage or expense
incurred by Seller Indemnified Parties only if the aggregate amount of any
liability, loss, damage or expense suffered by Seller Indemnified Parties
exceeds $50,000, but if in excess of $50,000, then for the entire amount of such
liabilities, losses, damages or expenses without deduction.


8.3.           Method of Asserting Claims.  Subject to the time periods set
forth in Section 8.4 hereof, the party seeking indemnity (“Indemnitee”) will
give prompt written notice to the party or parties providing indemnity
(“Indemnitor”) of any Claim (as defined below) which it discovers or of which it
receives notice after the Closing and which might give rise to a Claim by it
against Indemnitor under this Article VII, stating the nature, basis and (to the
extent known) amount thereof.  Copies of any papers received in connection with
a Claim shall be forwarded to Indemnitor together with the notice of the
Claim.  In case of any Claim or suit by a third party or by any governmental
body, or any legal administrative or arbitration proceeding with respect to
which Indemnitor may have liability under the indemnity agreement contained in
this Article VII, Indemnitor shall be entitled to participate therein, and, to
the extent desired by Indemnitor, to assume the defense thereof, and after
notice from Indemnitor to Indemnitee of the election to so assume the defense
thereof, Indemnitor will not be liable to Indemnitee for any legal or other
expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation, unless Indemnitor does
not actually assume the defense thereof following notice of such
election.  Indemnitee and Indemnitor will render to each other such assistance
as may reasonably be required of each other in order to ensure proper and
adequate defense of any such suit, claim or proceeding.  Indemnitee will not
make any settlement of any Claim which might give rise to liability of an
Indemnitor under the indemnity agreement contained in this Article VIII without
the prior written consent of Indemnitor, which consent shall not be unreasonably
withheld.  If Indemnitor shall desire and be able to effect a bonafide
compromise or settlement of any such suit, claim or proceeding at its expense
and such settlement includes as an unconditional term thereof the giving by the
claimant or the plaintiff to the Indemnitee of a release from all liability in
respect of such suit, claim or proceeding and does not provide any form of
relief from the Indemnitee other than the payment of money damages or other
money payment, and Indemnitee shall unreasonably refuse to consent to such
compromise or settlement, then the Indemnitor’s liability under this Article VII
with respect to such suit, claim or proceeding shall be limited to the amount so
offered in compromise or settlement together with all legal and other expenses
which may have been incurred prior to the date on which Indemnitee has refused
to consent to such compromise or settlement.  For purposes hereof, the term
“Claim” shall mean any claim for which any of the Buyer Indemnified Parties or
the Seller Indemnified Parties may be entitled to indemnification pursuant to
Sections 8.1 or 8.2 above.

28

--------------------------------------------------------------------------------



8.4.           Nature and Survival of Representations. All statements made by or
on behalf of Seller, any Member or any Principal contained herein or in any of
the schedules or exhibits delivered on behalf of Seller, the Members or the
Principals to Buyer hereunder shall be deemed to constitute representations and
warranties of Seller, the Members and the Principals, regardless of (a) any
investigation made by or on behalf of Buyer and (b) who prepared such
document.  The representations and warranties made by the parties pursuant to
Articles V and VI of this Agreement shall survive the Closing until the 18-month
anniversary of the Closing Date, except that the representations and warranties
made relating to taxes shall survive until 30 days after the expiration of the
statute of limitations applicable to any such tax, and Indemnitee may present
Claims pursuant to Section 8.3 until such dates.


8.5.           Injunctive and Other Relief.  Notwithstanding any other provision
contained in this Article VIII, each party hereto specifically acknowledges that
any breach or attempted breach by any other party of any provision of Article IX
of this Agreement would result in irreparable injury to the non-breaching party
or parties for which there is no adequate remedy at law.  In the event of a
breach of any of the terms and provisions of Article IX, each non-breaching
party shall be entitled, in addition to and not in lieu of money damages, to an
order (without posting bond) in any suit brought for that purpose to enjoin such
other party from violating any of the terms and provisions of such
Article.  Pending the hearing and the decision on the application for such
order, the damaged party shall be entitled to a temporary restraining order
(without posting bond).  The remedies provided under this Section 8.5 shall be
without prejudice to any other remedy or remedies available to the injured party
under this Agreement or otherwise.


ARTICLE IX


CONFIDENTIAL INFORMATION; NON-COMPETITION


9.1.           Definitions.  For purposes of this Article IX, the following
terms shall have the meanings set forth below:


(a)           “Confidential Information” means any data or information of
Seller, other than Trade Secrets, which is valuable to Seller and not generally
known to competitors, including general business information, industry
information, analyses, and other information of a proprietary nature that was
developed or compiled by Seller;


(b)           “Restricted Activities” means the development, sale, purchase,
license, or distribution of any software products or systems that are a
competitive replacement for the Software marketed by the Business, or assisting
any third party to engage in such activities;


(c)           “Restricted Entities” means Seller, the Members, the Principals,
Mrs. Ceccorulli, and their respective Affiliates.


(d)           “Restricted Period” means the period beginning on the Closing Date
and ending on the second anniversary of the Closing Date;

29

--------------------------------------------------------------------------------



(e)           “Territory” means the United States of America, such area being
where Customers and actively sought prospective customers of Seller are located;
and


(f)           “Trade Secrets” means information of Seller, without regard to
form, including, but not limited to, technical or nontechnical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers which is not commonly known by or available
to the public and which information: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


9.2.           Trade Secrets and Confidential Information.


(a)           Trade Secrets.  Seller and each of the Members and Principals
agree not to, and agree to cause all of their respective Affiliates not to, use
or disclose any Trade Secrets for so long as the pertinent information remains
Trade Secret information (and, in any event, throughout the Restricted Period),
regardless of whether the Trade Secrets are in written or tangible form, without
the prior written consent of Buyer.  Nothing in this Agreement shall diminish
the rights of Buyer regarding the protection of Trade Secrets and other
Intellectual Property pursuant to applicable law.


(b)           Confidential Information.  Seller, the Members and the Principals
each agree that such Persons will hold in confidence all Confidential
Information, and none of such Persons will disclose, publish, or make use of
Confidential Information without the prior written consent of Buyer.


9.3.           Noncompetition.


(a)           Acknowledgment.  Seller, the Members and the Principals each
acknowledge that Seller conducts the Restricted Activities throughout the
Territory and that to protect adequately the interest of Buyer in the Business
and the Purchased Assets, it is essential that any noncompetition covenant with
respect thereto cover all Restricted Activities and the entire Territory for the
duration of the Restricted Period.


(b)           Noncompetition Covenant.  Seller, the Members and the Principals
each agree that none of the Restricted Entities will, during the Restricted
Period, directly or by assisting others, conduct Restricted Activities in the
Territory or otherwise engage in, have an equity or profit interest in, or
render services (of an executive, marketing, manufacturing, research and
development, administrative, financial, or consulting nature) to any business
that conducts any of Restricted Activities in the Territory.  Notwithstanding
anything in this Agreement to the contrary, such persons may collectively
acquire up to two percent (2%) of any company whose common stock is publicly
traded on a national securities exchange.


(c)           Nonsolicitation.  Seller, the Members and the Principals hereby
jointly and severally agree that none of the Restricted Entities will, during
the Restricted Period, directly or by assisting others:


(i)           solicit or attempt to solicit, any business from any of Seller’s
Customers existing as of the Closing Date or during the one-year period prior to
the Closing Date, including actively sought prospective customers, for purposes
of providing products or services that are a competitive replacement for any
product or service provided or marketed by Seller; or

30

--------------------------------------------------------------------------------



(ii)           hire, recruit, or solicit or attempt to hire, recruit, or
solicit, on behalf of Seller or on behalf of any other Person, any employee or
independent contractor of Buyer.


9.4.           Severability.  If a judicial determination is made that any of
the provisions of this Article IX constitutes an unreasonable or otherwise
unenforceable restriction against Seller, the provisions of this Article IX
shall be rendered void only to the extent that such determination finds such
provisions to be unreasonable or otherwise unenforceable with respect to
Seller.  In this regard, Seller hereby agrees that any judicial authority
construing this Article IX shall be empowered to sever or modify any portion of
the Territory, any prohibited business activity or any time period from the
coverage of this Agreement, and to apply the provisions of this Article IX to
the remaining portion of the Territory, the remaining business activities or the
remaining time period not so severed or modified by such judicial or arbitral
authority.  Moreover, notwithstanding the fact that any provision of this
Article IX is determined not to be specifically enforceable, Buyer shall
nevertheless be entitled to recover monetary damages as a result of any breach
of any such provision by Seller.


ARTICLE X


ADDITIONAL COVENANTS AND AGREEMENTS


10.1.        Employee Matters.  The parties hereto acknowledge that, (i) in
addition to the Principals with whom Buyer is entering into the Employment
Agreements, Buyer will offer employment to the employees of Seller identified on
Schedule 10.1, at the salary set forth opposite each such employee’s name on
Schedule 10.1 and on such other terms and conditions as shall be mutually agreed
upon between each such employee and Buyer, and (ii) except with respect to the
Principals with whom Buyer is entering into the Employment Agreements, Buyer’s
employment of any employee in accordance with this Section 10.1 shall be at will
and terminable at Buyer’s sole discretion.  The parties agree that all employer
responsibilities, costs, and liabilities, including those under any severance
agreements or arrangements, for any employees of Seller or other Seller
Personnel, including those terminated prior to the Closing Date, shall be and
remain the exclusive responsibility, cost, and liability of Seller.  Seller
shall assist and cooperate with Buyer in all respects in connection with the
employee matters set forth in this Section 10.1 and elsewhere in this Agreement,
including providing such information relating thereto as may be reasonably
requested by Buyer from time to time.


10.2.        Public Announcements.  Buyer shall coordinate any public
announcements regarding this Agreement or the transactions contemplated by this
Agreement to the financial community, government agencies, employees, or the
general public.  Neither Seller nor any Member nor any Principal shall make any
such public announcement without the written consent of Buyer, except as
required by applicable law, Government Authority or the rules of any applicable
securities exchange.  Buyer shall consult with Seller in good faith before
issuing any such public announcement.


10.3.         Access to Properties and Records.

31

--------------------------------------------------------------------------------



(a)           For a period of seven years after the Closing Date, Buyer will
afford and cause to be afforded to Seller, the Members and the Principals access
to all of the pre-Closing books and records of Buyer to the extent that such
access may reasonably be required by Seller, the Members or the Principals in
connection with preparation of tax returns or financial statements or in
connection with a legal dispute or judicial proceeding covering periods prior to
the Closing Date.  Such access shall be afforded by Buyer upon receipt of
reasonable advance notice and during normal business hours.  Seller, the Members
and the Principals shall be solely responsible for any costs or expenses
incurred by any of them pursuant to this Section 10.3(a).  If Buyer shall desire
to destroy any such books and records prior to the expiration of such seven-year
period, Buyer shall, prior to such destruction, give each of Seller, the Members
and the Principals a reasonable opportunity, at their respective expense, to
segregate, remove and store the books and records to be destroyed, or any of
them, as determined by Seller, the Members and the Principals.


(b)           For a period of three years after the Closing Date, Seller, the
Members and the Principals will afford and cause to be afforded to Buyer (i)
such access during normal business hours, upon reasonable prior notice, to such
books and records of Seller as Buyer may reasonably request in connection with
matters relating to Seller for periods ending on or prior to the Closing Date;
and (ii) such assistance in locating and copying such books and records as Buyer
may reasonably request.  If Seller, the Members or the Principals shall desire
to destroy any such books and records prior to the expiration of such three-year
period, such party shall, prior to such destruction, give Buyer a reasonable
opportunity, at its expense, to segregate, remove and store the books and
records to be destroyed, or any of them, as determined by Buyer.


10.4.         Payment of Debts.  Commencing as of the Closing Date, the Members
and the Principals shall cause Seller to pay as and when due all of Seller’s
debts and obligations existing as of the Closing Date that are not assumed by
Buyer hereunder; provided, however, that the foregoing shall not prevent Seller,
the Members or the Principals from contesting in good faith any such debts or
obligations.


10.5.         Right of Offset.  Buyer shall be entitled to offset any Claims or
any portion of any Claim that has not been paid by Seller, the Members or the
Principals, against any amounts owing to Seller, the Members or the Principals
pursuant to any oral or written agreement to which such entity or person may be
a party, including any Incremental Revenue Payment required to be made pursuant
to Section 2.4.  If the amounts offset by Buyer hereunder exceed the obligations
remaining due to Buyer, Seller, the Members and the Principals shall remain
fully liable for such excess amounts, and no exercise of any right of offset
hereunder by Buyer shall reduce, eliminate, impair or otherwise affect such
liability of Seller, the Members or the Principals, except that the amount of
any such liability shall be reduced to the extent of any offsets hereunder.


ARTICLE XI


CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER


The obligations of Buyer under this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
32

--------------------------------------------------------------------------------



11.1.          No Misrepresentation or Breach of Covenants and
Warranties.  There shall have been no material breach by Seller in the
performance of any of its covenants and agreements herein; each of the
representations and warranties of Seller contained or referred to herein shall
be true and correct on the Closing Date as though made on the Closing Date,
except for changes therein specifically permitted by this Agreement or resulting
from any transaction expressly consented to in writing by Buyer; and there shall
have been delivered to Buyer a certificate to such effect, dated the Closing
Date, signed (i) on behalf of Seller by an authorized officer of Seller, (ii) by
each Member and (iii) by each Principal.


11.2.          No Changes or Destruction of Property.  Between the date hereof
and the Closing Date, there shall have been (a) no material adverse change in
the Purchased Assets, the Business of Seller or the operations, liabilities,
profits, prospects or condition (financial or otherwise) of Seller; (b) no
material adverse federal or state legislative or regulatory change affecting the
business of Seller or the Business; and (c) no material damage to the Purchased
Assets by fire, flood, casualty, act of God or the public enemy or other cause,
regardless of insurance coverage for such damage; and there shall have been
delivered to Buyer a certificate to such effect, dated the Closing Date and
signed (i) on behalf of Seller by an authorized officer of Seller, (ii) by each
Member and (iii) by each Principal.


11.3.           No Restraint or Litigation.  No action, suit, investigation or
proceeding shall have been instituted or threatened to restrain or prohibit or
otherwise challenge the legality or validity of the transactions contemplated
hereby.


11.4.           Necessary Consents.  Seller shall have received all necessary
consents to the transactions contemplated hereby from the other parties to all
contracts, leases, agreements and permits to which Seller is a party or by which
Seller or any of the Purchased Assets is affected or are otherwise necessary to
prevent a material adverse change in the Purchased Assets, Seller, or in the
Business.  Each of the Assumed Contracts shall have been legally assigned to
Buyer pursuant to its terms.


ARTICLE XII


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of Seller under this Agreement shall, at the option of Seller,
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:
 
12.1.         No Misrepresentation or Breach of Covenants and Warranties.  There
shall have been no material breach by Buyer in the performance of any of its
covenants and agreements herein; each of the representations and warranties of
Buyer contained or referred to in this Agreement shall be true and correct on
the Closing Date as though made on the Closing Date, except for changes therein
specifically permitted by this Agreement or resulting from any transaction
expressly consented to in writing by Seller or any transaction contemplated by
this Agreement; and there shall have been delivered to Seller a certificate to
such effect, dated the Closing Date and signed on behalf of Buyer by an
authorized officer of Buyer.


12.2.          No Restraint or Litigation.  No action, suit, investigation or
proceeding shall have been instituted or threatened to restrain or prohibit or
otherwise challenge the legality or validity of the transactions contemplated
hereby.

33

--------------------------------------------------------------------------------



ARTICLE XIII


TERMINATION


13.1.       Termination.  Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing Date:


(a)           by the mutual consent of Buyer and Seller;


(b)           by Buyer or Seller if the Closing shall not have occurred on or
before November 30, 2007 (or such later date as may be mutually agreed to by
Buyer and Seller); provided, however, that the right to terminate this Agreement
under this Section 13.1(b) shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time;


(c)           by Buyer in the event of any material breach by Seller, any Member
or any Principal of any of their respective agreements, representations or
warranties contained herein and the failure of such party to cure such breach
within three days after receipt of notice from Buyer requesting such breach to
be cured;


(d)           by Seller in the event of any material breach by Buyer of any of
Buyer’s agreements, representations or warranties contained herein and the
failure of Buyer to cure such breach within three days after receipt of notice
from Seller requesting such breach to be cured;


13.2.         Notice of Termination.  Any party desiring to terminate this
Agreement pursuant to Section 13.1 shall give notice of such termination to the
other parties to this Agreement.


13.3.         Effect of Termination.


(a)           If this Agreement is terminated by Seller pursuant to
Section 13.1(d), then Buyer and Seller shall jointly instruct the Escrow Agent
to distribute to Seller the Escrow Amount as liquidated damages in accordance
with the terms of the Escrow Agreement.


(b)           If this Agreement is terminated pursuant to any other provision of
this Article XIII:


(i)           Buyer and Seller shall jointly instruct the Escrow Agent to
distribute to Buyer the Escrow Amount in accordance with the terms of the Escrow
Agreement, and


(ii)           all further obligations of the parties under this Agreement shall
be terminated without further liability of any party to the other, provided that
nothing herein shall relieve any party from liability for its willful breach of
this Agreement.


ARTICLE XIV


GENERAL PROVISIONS

34

--------------------------------------------------------------------------------



The parties further covenant and agree as follows:


14.1.        Waiver of Terms.  Any of the terms or conditions of this Agreement
may be waived at any time by the party or parties entitled to the benefit
thereof but only by a written notice signed by the party or parties waiving such
terms or conditions.


14.2.        Amendment of Agreement.  This Agreement may be amended,
supplemented or interpreted at any time only by written instrument duly executed
by each of the parties hereto.


14.3.        Payment of Expenses.  Except as otherwise specifically provided in
this Agreement, the parties shall each pay its or their own expenses, including,
without limitation, the expenses of its or their own counsel, advisors and
accountants, incurred in connection with the preparation, execution and delivery
of this Agreement and the other agreements and documents referred to herein and
the consummation of the transactions contemplated hereby and thereby.


14.4.          Contents of Agreement, Parties in Interest, Assignment.  This
Agreement and the other agreements and documents referred to herein set forth
the entire understanding of the parties with respect to the subject matter
hereof.  Any previous agreements or understandings between the parties regarding
the subject matter hereof, including without limitation, that certain letter
agreement, dated August 15, 2007, by and between Buyer and Seller, are merged
into and superseded by this Agreement.  All representations, warranties,
covenants, terms and conditions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the parties hereto;
provided, however, that none of the rights or obligations of any of the parties
hereto may be assigned without the prior written consent of, in the case of
assignment by Seller, the Members or the Principals, Buyer, or, in the case of
assignment by Buyer, Seller, the Members and the Principals, which consent shall
not unreasonably be withheld.  Notwithstanding the foregoing, Buyer may assign
any of its rights or obligations to a wholly-owned subsidiary of Buyer without
the consent of Seller, the Members and the Principals, provided that Buyer
remains liable for the performance of such assignee or assignees and notifies
Seller, the Members and the Principals of such assignment.


14.5.         Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be by hand-delivery, certified
or registered mail, return receipt requested, telecopier (if a telecopier number
is provided), or air courier to the parties set forth below.  Such notices shall
be deemed given at the time personally delivered, if delivered by hand or by
courier, at the time received, if sent certified or registered mail, and when
receipt is acknowledged by telecopy equipment, if telecopied.



 
If to Buyer:
 
Mediware Information Systems, Inc.
     
1900 Spring Road, Suite 450
     
Oak Brook, IL 60523
     
Attn: Senior Vice President and General Counsel
     
Telecopier: (630) 684-0462
         
If to Seller or
     
any Member or
     
Principal:
 
C/O Herbert Goldman
     
Gordon, Feinblatt, Rothman, Hoffberger & Hollander, LLC
     
The Garrett Building
     
233 East Redwood Street
     
Baltimore, MD 21202

 
35

--------------------------------------------------------------------------------



14.6.           Severability.  In the event that any one or more of the
provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions of this Agreement shall not be in any way impaired.


14.7.           Schedules and Exhibits.  The schedules and exhibits referred to
herein and attached hereto are incorporated herein by reference as if fully set
forth in the text hereof.


14.8.           Counterparts.  This Agreement may be executed in one or more
counterparts and by facsimile transmission, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the parties hereto and delivered to each of the parties
hereto.


14.9.            Headings.  The headings of the Sections and the subsections of
this Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.


14.10.          Governing Law; Jurisdiction.  IN ALL RESPECTS, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  BUYER, SELLER, THE MEMBERS AND THE PRINCIPALS AGREE TO SUBMIT TO
PERSONAL JURISDICTION AND TO WAIVE ANY OBJECTION AS TO VENUE IN THE COUNTY OF
COOK, STATE OF ILLINOIS.  SERVICE OF PROCESS ON BUYER, SELLER, THE MEMBERS OR
THE PRINCIPALS IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE EFFECTIVE IF MAILED TO SUCH PARTY AT THE ADDRESS LISTED ABOVE.


14.11.          Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON, AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
THIS AGREEMENT.

36

--------------------------------------------------------------------------------



14.12.          Dispute Resolution.


(a)           Dispute.  Any controversy, claim or dispute of whatever nature,
whether at law or in equity, including claims for fraud in the inducement
(including issues as to arbitrability), arising between Buyer and any of Seller,
the Members and the Principals (each, a “Disputing Party”), under this Agreement
or in connection with the transactions contemplated hereunder, including those
arising out of or relating to the breach, termination, enforceability, scope,
validity, or making of this Agreement, whether such claim existed prior to or
arises on or after the Closing Date (a “Dispute”), shall be resolved by binding
arbitration, unless the Disputing Parties otherwise agree.  The agreement to
arbitrate contained in this section shall continue in full force and effect
despite the expiration, rescission or termination of this
Agreement.  Notwithstanding anything contained herein to the contrary, any
disputes involving Incremental Revenue Payments shall be resolved pursuant to
the provisions of Section 2.4.


(b)           Arbitration; Submission to Jurisdiction.  Neither Disputing Party
shall commence an arbitration proceeding pursuant to the provisions of this
Agreement unless such Disputing Party shall first give a written notice (a
“Dispute Notice”) to the other Disputing Party setting forth the nature of the
Dispute.  The Dispute shall be determined by binding arbitration in Chicago,
Illinois within 20 business days after receipt of a Dispute Notice.  The
arbitration shall be conducted in accordance with the CPR Institute for Dispute
Resolution (“CPR”) Rules for Non-Administered Arbitration (“CPR Rules”), subject
to any modifications contained in this Agreement.  The Dispute shall be
determined by one arbitrator.  The Disputing Parties shall agree upon the
arbitrator within 10 business days after receipt of a Dispute Notice.  The
arbitrator shall be a retired state or federal judge or an attorney with at
least 15 years of business litigation experience.  The arbitrator shall be a
“neutral” arbitrator and not appointed by either Disputing Party.  If the
Disputing Parties are unable to agree upon the arbitrator within such period,
the arbitrator shall be selected by CPR in accordance with the CPR Rules.  The
arbitrator shall base the award on the “four corners” of the Agreement, and only
when the answer to a Dispute is not contained therein, shall the arbitrator look
to the governing law designated herein and judicial precedent in accordance with
the terms hereof to resolve the Dispute.  Without limiting the foregoing,
nothing herein contained shall be deemed to give the arbitrator any authority,
power or right to change, modify, add to or subtract from this Agreement (except
as expressly provided herein).


(i)           The arbitrator shall have the authority to award any remedy or
relief that a court of competent jurisdiction could order or grant, including
equitable remedies, rescission, specific performance of any obligation created
under the Agreement, the issuance of an injunction, or the imposition of
sanctions for abuse or frustration of the arbitration process.  The arbitrator
shall award to the prevailing party, if any, as determined by the arbitrators,
all of such party’s reasonable expenses.


(ii)           Discovery will be limited to an exchange of directly relevant
documents and answers to interrogatories.  The arbitrator shall resolve any
discovery disputes.  The arbitrator and counsel of record will have the power of
subpoena process as provided by law.  The Disputing Parties knowingly and
voluntarily waive their rights to have any Dispute tried and adjudicated by a
judge or a jury.


(iii)           The arbitration shall be governed by the substantive laws of the
State of Illinois, applicable federal laws and the CPR Rules, regardless of laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.  Judgment upon award rendered may be entered in any court having
jurisdiction.

37

--------------------------------------------------------------------------------



(iv)           Except as otherwise required by law or in court proceedings to
enforce this Agreement or an award rendered hereunder or to obtain interim
relief, the Disputing Parties and the arbitrator agree to keep confidential and
not disclose to third parties any information or documents obtained in
connection with the arbitration process, including the resolution of the
Dispute.  If either Disputing Party fails to proceed with arbitration as
provided in this Agreement, or unsuccessfully seeks to stay the arbitration, or
fails to comply with the arbitration award, or is unsuccessful in vacating or
modifying the award pursuant to a petition or application for judicial review,
the other Disputing Party shall be entitled to be awarded fees and expenses
(including reasonable attorneys’ fees) paid or incurred in successfully
compelling such arbitration or defending against the attempt to stay, vacate or
modify such arbitration award and/or successfully defending or enforcing the
award.


[Remainder of page intentionally left blank]

38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

 
INTEGRATED MARKETING SOLUTIONS, LLC
         
By:
     
Name:
   
Title:
             
MEDIWARE INFORMATION SYSTEMS, INC.
         
By:
   
Name:
 
Title:
             
T.J.C. INVESTMENTS, INC.
         
By:
     
Name: Todd Collins
   
Title:
             
S.M.C., INC.
         
By:
     
Name: Scott Ceccorulli
   
Title:
                   
TODD COLLINS
             
SCOTT CECCORULLI

 
 
 

--------------------------------------------------------------------------------